


Exhibit 10.56
Exhibit 10.[•]
Form of Credit Agreement


In accordance with Instruction 2 to Item 601(a) of Regulation S-K, the following
schedule identifies other credit agreements that have not been filed because
they are substantially similar to the form of credit agreement that is being
filed.  The following schedule sets forth the material details in which the
omitted credit agreements differ from the form of credit agreement that is being
filed.


Execution Date
Borrower(s)
Maturity Date
Amount Funded at Closing
Aggregate Available Credit
Additional Funding Conditions
Outstanding Borrowings Interest Rate Per Annum
Interest Only Period
Principal Repayment Schedule
Change in Control Fee
October 1, 2013
LENSAR, Inc.
October 1, 2018
$40 million
Up to $60 million
Tranche 1: $40 million funded at Closing.
Tranche 2: $20 million funded upon attainment of specified sales milestone no
later than September 30, 2014
15.5%
End on the 13th quarterly interest payment date
Equal installments until final maturity.
None
October 31, 2013
Durata Therapeutics Holding C.V. and Durata Therapeutics International B.V.
October 31, 2018
$25 million
Up to $70 million
Tranche 1: $25million funded at closing.
Tranche 2: $15 million upon attainment of marketing approval of dalbavacin in
the United States before January 1, 2015
Tranche 3: $30 million upon accomplishment of Tranche 2 milestone and Borrower
request.
Until attainment of Tranche 2 milestone, 14.0%. Upon attainment of Tranche 2
milestone interest rate on loans will decrease to 12.75%.
Ends March 31, 2015
Increasing installments until final maturity.
Borrower charged a fee if undergoes a change in control.
November 5, 2013
Direct Flow Medical, Inc.
November 5, 2018
$35 million
Up to $50 million
Tranche 1: $35 million funded at closing.
Tranche 2: $15 million upon attainment of a specified revenue milestone to be
accomplished prior to January 1, 2015
Until attainment of Tranche 2 milestone, 15.5%. Upon attainment of Tranche 2
milestone, interest rate on loans will decrease to 13.5%
Ends September 30, 2016
Equal installments until final maturity.
None




1

--------------------------------------------------------------------------------




__________________________________________________________________________________
CREDIT AGREEMENT
dated as of [ ], [     ]
among
[       ],
as the Borrower,
PDL BIOPHARMA, INC.,
as the Lender,
and
PDL BIOPHARMA, INC.,
as the Agent
______________________________________________________________________________________________________



2

--------------------------------------------------------------------------------

i



 
TABLE OF CONTENTS
 
 
 
Page


 
 
 
Section 1. Definitions; Interpretation
1


1.1
Definitions
1


1.2
Interpretation
13


Section 2. Credit Facilities
13


2.1
Loans
13


 
2.1.1 Loans
13


 
2.1.2 General
13


2.2
Loan Accounting
14


 
2.2.1 Recordkeeping
14


 
2.2.2 Notes
14


2.3
Interest
14


 
2.3.1 Interest Rate
14


 
2.3.2 Interest Payments
14


 
2.3.3 Computation of Interest
15


2.4
Amortization; Prepayment
15


 
2.4.1 Amortization
15


 
2.4.2 Voluntary Prepayment
15


2.5
Payment Upon Maturity
15


2.6
Making of Payments
15


2.7
Application of Payments and Proceeds
15


2.8
Payment Dates
15


2.9
Set-off
15


2.10
Currency Matters
16


2.11
Fees.
16


 
2.11.1 Closing Fee
16


 
2.11.2 Change of Control Fee
16


Section 3. Yield Protection
16


3.1
Taxes
16


3.2
Increased Cost
18


3.3
Mitigation of Circumstances
19


3.4
Conclusiveness of Statements; Survival
19


Section 4. Conditions Precedent
20


4.1
Tranche One Loan
20


 
4.1.1 Delivery of Loan Documents
20


 
4.1.2 Payment of Fees and Expenses
21


 
4.1.3 Representations and Warranties
21


 
4.1.4 No Default
21


 
4.1.5 No Material Adverse Change
21


 
4.1.6 Execution and Delivery of Letter Agreement
21


 
4.1.7 Repayment of Existing Obligations
21


4.2
[Tranche Two Loan
22


 
4.2.1 Delivery of Borrowing Request
22


 
4.2.2 Tranche Two Milestone
22






--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page


 
 
 
 
4.2.3 Delivery of Tranche Two Milestone Notice
22


 
4.2.4 Payment of Fees and Expenses
22


 
4.2.5 Representations and Warranties
22


 
4.2.6 No Default
22


 
4.2.7 No Material Adverse Change
22


 
4.2.8 Note
22


Section 5. Representations and Warranties
22


5.1
Organization
22


5.2
Authorization; No Conflict
23


5.3
Validity; Binding Nature
23


5.4
Financial Condition
23


5.5
No Material Adverse Change
23


5.6
Litigation
23


5.7
Ownership of Properties; Liens; Real Property
24


5.8
Capitalization; Subsidiaries.
24


5.9
Pension Plans
24


5.10
Compliance with Law; Investment Company Act; Other Regulated Entities.
25


5.11
Margin Stock
25


5.12
Taxes
25


5.13
Solvency
26


5.14
Environmental Matters
26


5.15
Insurance
27


5.16
Information
27


5.17
Intellectual Property.
27


5.18
Labor Matters
29


5.19
No Default
29


5.20
Foreign Assets Control Regulations and Anti-Money Laundering.
29


 
5.20.1 OFAC
29


 
5.20.2 PATRIOT Act
30


5.21
Non-Competes
30


5.22
Internal Controls
30


Section 6. Affirmative Covenants
30


6.1
Information
30


 
6.1.1 Annual Report
30


 
6.1.2 Quarterly Reports
30


 
6.1.3 Monthly Reports
30


 
6.1.4 Compliance Certificate
31


 
6.1.5 Notice of Default; Litigation; ERISA Matters
31


 
6.1.6 Budgets
31


 
6.1.7 Other Information
31


6.2
Books; Records; Inspections
32


6.3
Maintenance of Property; Insurance.
32


6.4
Compliance with Laws and Contractual Obligations; Payment of Taxes and
Liabilities
33


6.5
Maintenance of Existence
34




ii

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page


 
 
 
6.6
Environmental Matters
34


6.7
Further Assurances.
34


6.8
Conference Calls
35


6.9
Board Observation Rights
35


6.10
Internal Controls
35


6.11
[Tranche Two Milestone Notice
36


6.12
Post-Closing Covenants
36


Section 7. Negative Covenants
36


7.1
Debt
36


7.2
Liens
37


7.3
Restricted Payments
38


7.4
Mergers; Consolidations; Asset Sales
38


7.5
Modification of Organizational Documents
39


7.6
Use of Proceeds
39


7.7
Transactions with Affiliates
40


7.8
Inconsistent Agreements
40


7.9
Business Activities
41


7.10
Investments
41


7.11
Fiscal Year
41


7.12
Deposit Accounts and Securities Accounts
41


7.13
Sale-Leasebacks
42


7.14
Hazardous Substances
42


7.15
ERISA Liability
42


7.16
Liquidity
42


Section 8. Events Of Default; Remedies
42


8.1
Events of Default
42


 
8.1.1 Non-Payment of Credit Agreement
42


 
8.1.2 Default Under Other Debt
42


 
8.1.3 Bankruptcy; Insolvency
43


 
8.1.4 Non-Compliance with Loan Documents
43


 
8.1.5 Representations; Warranties
43


 
8.1.6 Judgments
43


 
8.1.7 Invalidity of Collateral Documents
44


 
8.1.8 Invalidity of Subordination Provisions
44


 
8.1.9 Change of Control
44


8.2
Remedies
44


Section 9. The Agent
45


9.1
Appointment; Authorization
45


9.2
Delegation of Duties
45


9.3
Limited Liability
45


9.4
Successor Agent
45


9.5
Collateral Matters
46


9.6
Collateral Agent
46




iii

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page


 
 
 
Section 10. Miscellaneous
46


10.1
Waiver; Amendments
46


10.2
Notices
46


10.3
Costs; Expenses
47


10.4
Indemnification by the Borrower
47


10.5
Marshaling; Payments Set Aside
47


10.6
Nonliability of the Lender
48


10.7
Confidentiality
48


10.8
Captions
48


10.9
Nature of Remedies
49


10.10
Counterparts
49


10.11
Severability
49


10.12
Entire Agreement
49


10.13
Successors; Assigns
49


10.14
Governing Law
50


10.15
Forum Selection; Consent to Jurisdiction; Service of Process
50


10.16
Waiver of Jury Trial
50




iv

--------------------------------------------------------------------------------




TABLE OF CONTENTS


Annexes
Annex I            Addresses
Exhibits


Exhibit A         Form of Note
Exhibit B        Form of Compliance Certificate



v

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This Credit Agreement dated as of [ ], [   ] (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made among [         ], a [         ] [corporation][limited
liability company] (the “Borrower”), PDL BIOPHARMA, INC., a Delaware
corporation, as the lender (the “Lender”), and PDL BIOPHARMA, INC., a Delaware
corporation, not individually, but as the Agent (as defined below).
The Borrower has agreed to enter into this Agreement with the Lender and the
Agent evidencing its agreement to incur the Loans, and in connection therewith,
to make the representations and warranties, covenants and undertakings as
hereinafter set forth.


Section 1.    Definitions; Interpretation.


1.1    Definitions. When used herein the following terms shall have the
following meanings:
“Accounts” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned or otherwise
disposed of, or (b) for services rendered or to be rendered.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Stock of any Person, or otherwise causing any Person to become a
Subsidiary, (c) a merger, consolidation, amalgamation or any other combination
with another Person (other than a combination between two Persons that prior to
the merger, consolidation, amalgamation or combination were already Loan
Parties) and (d) the acquisition of a brand, line of business, division, branch,
product line, marketing rights, patent rights, or other Intellectual Property
rights with respect to a product line, operating division, product or potential
product, or other unit operation of any Person.
“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (b) any officer or director of such Person. A Person shall be deemed
to be “controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Agent nor the Lender shall be deemed an Affiliate of any
Loan Party.
“Agent” means PDL BioPharma, Inc. in its capacity as administrative agent for
the Lender hereunder and any successor thereto in such capacity.
“Agreement” has the meaning set forth in the Preamble.

1

--------------------------------------------------------------------------------






“Applicable Law” means all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority, (ii) authorizations, consents, approvals, permits or licenses issued
by, or a registration or filing with, any Governmental Authority and (iii)
orders, decisions, judgments, awards and decrees of any Governmental Authority
(including common law and principles of public policy).
“Borrower” has the meaning set forth in the Preamble.
“Borrowing Request” means an irrevocable written notice of borrowing delivered
by the Borrower to the Agent and appropriately specifying (a) the aggregate
principal amount of the Loans to be incurred, (b) the date of such borrowing
(which shall be a Business Day), (c) the account details and wiring instructions
for the Borrower and (d) that the applicable conditions set forth in Section 4
of this Agreement have been satisfied.
“Business Day” means any day on which commercial banks are open for commercial
banking business in New York, New York.
“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
“Capital Stock” means all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in, or Stock Equivalents (regardless of how designated) of,
a Person (other than an individual), whether voting or non-voting.
“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case rated at least A-l by Standard & Poor’s
Ratings Group or P-l by Moody’s Investors Service, Inc., (c) any certificate of
deposit (or time deposit represented by a certificate of deposit) or banker’s
acceptance maturing not more than one year after such time, or any overnight
Federal Funds transaction that is issued or sold by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $500,000,000, (d) any
repurchase agreement entered into with any commercial banking institution of the
nature referred to in clause (c) above which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses (a)
through (c) above and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such commercial banking institution thereunder, (e) money market accounts or
mutual funds which invest predominantly in assets satisfying the foregoing
requirements and (f) other short term liquid investments approved in writing by
the Agent.
“CFC” means a Person that is a “controlled foreign corporation” as defined in
Section 957 of the IRC.
“Change of Control” means an event or series of events by which:

2

--------------------------------------------------------------------------------






(a)the Holders shall cease to beneficially own and control at least 50.1% on a
fully diluted basis of the economic and voting interests in the Capital Stock of
the Borrower;
(b)individuals who on the Closing Date constituted the board of directors or
similar governing body of the Borrower (together with any new directors whose
election or appointment by such board of directors or similar governing body or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of a majority of the directors of the Borrower then still in office
who were either directors on the Closing Date or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors or similar governing body of the Borrower
then in office; or
(c)all or substantially all of the assets of the Borrower are disposed of in any
one or more related transactions.
“Change of Control Fee” has the meaning set forth in Section 2.11.2.
“Closing Date” means the date on which the conditions set forth in Section 4.1
have been satisfied or waived by the Agent in its sole discretion.
“Closing Fee” means the closing fee due from the Borrower to the Lender on or
before the Closing Date in an aggregate amount equal to [     ].
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party and any other Person who has
granted a Lien to the Agent, in or upon which a Lien now or hereafter exists in
favor of the Lender or the Agent for the benefit of the Agent and the Lender,
whether under this Agreement or under any other documents executed by any such
Persons and delivered to the Agent.
“Collateral Access Agreement” means an agreement in form and substance
satisfactory to the Agent in its reasonable discretion pursuant to which a
mortgagee or lessor of real property on which Collateral is stored or otherwise
located, or a warehouseman, processor or other bailee of inventory or other
property owned by any Loan Party, acknowledges the Liens of the Agent and waives
(or, if approved by the Agent, subordinates) any Liens held by such Person on
such property, and, in the case of any such agreement with a mortgagee or
lessor, permits the Agent reasonable access to and use of such real property
during the continuance of an Event of Default to assemble, complete and sell any
Collateral stored or otherwise located thereon.
“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement (including as may be supplemented by the joinder of any Subsidiary of
the Borrower thereto) and each other agreement or instrument pursuant to or in
connection with which any Loan Party or any other Person grants a security
interest in any Collateral to the Agent for the benefit of the Lender or
pursuant to which any such security interest in Collateral is perfected, each as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof and thereof.

3

--------------------------------------------------------------------------------






“Commitments” means the Tranche One Commitment[ and the Tranche Two Commitment].
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B and otherwise satisfactory to the Agent in all respects.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contingent Obligation” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, to provide
security for the obligations of a debtor or otherwise to assure a creditor
against loss) any indebtedness, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Stock of any other Person. The amount of any Person’s obligation in respect of
any Contingent Obligation shall (subject to any limitation set forth therein) be
deemed to be the principal amount of the indebtedness, obligation or other
liability supported thereby or the amount of the dividends or distributions
guaranteed, as applicable.
“Control Agreement” means a tri-party deposit account, securities account or
commodities account Control Agreement by and among the applicable Loan Party,
the Agent and the depository, securities intermediary or commodities
intermediary, and each in form and substance satisfactory in all respects to the
Agent and in any event providing to the Agent “control” of such deposit account,
securities or commodities account within the meaning of Articles 8 and 9 of the
UCC.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person (with the amount
thereof being measured as the fair market value of such property), (f) all
obligations, contingent or otherwise, with respect to letters of credit (whether
or not drawn), banker’s acceptances and surety bonds issued for the account of
such Person, (g) all Hedging Obligations of such Person, (h) all Contingent
Obligations of such Person, (i) earn-out, purchase price adjustment and similar
obligations, (j) all obligations of such Person in respect of Disqualified
Capital Stock issued by such Person, (k) all obligations of such Person under
any synthetic lease transaction, where such obligations are considered borrowed
money indebtedness for tax purposes but the transaction is classified as an
operating lease in accordance with GAAP and (l) all indebtedness of the types
listed in (a) through (k) of any partnership of which such

4

--------------------------------------------------------------------------------




Person is a general partner.
“Default” means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both, constitute an Event of Default.
“Default Rate” has the meaning set forth in Section 2.3.1.
“Disclosure Letter” means the letter dated as of the date of this Agreement
delivered by the Loan Parties to the Agent and the Lender in connection with the
execution and delivery of this Agreement.
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable or is redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date ninety-one (91) days after the
Maturity Date, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Capital Stock
referred to in (a) above, in each case at any time on or prior to the date
ninety-one (91) days after the Maturity Date, or (c) contains any repurchase
obligation which may come into effect prior to the date ninety-one (91) days
after the Maturity Date; provided that any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem or repurchase such Capital Stock upon the occurrence of a
change in control occurring prior to the date ninety-one (91) days after the
Maturity Date, shall not constitute Disqualified Capital Stock if such Capital
Stock provides that the issuer thereof will not redeem or repurchase any such
Capital Stock pursuant to such provisions prior to the repayment in full of the
Obligations.
“Disposition” has the meaning set forth in Section 7.4(b).
“Dollar” and “$” mean lawful currency of the United States of America.
“Eligible Institution” means any Person that is a bank, institutional lender or
other recognized financing provider.
“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility under or for violation of any Environmental Law, or for release
or injury to the environment or any Person or property or natural resources.
“Environmental Laws” means all present or future federal, state, provincial or
local laws, statutes, common law duties, rules, regulations, ordinances and
codes, including all amendments, together with all administrative orders,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case relating to any

5

--------------------------------------------------------------------------------




matter arising out of or relating to health and safety, or pollution or
protection of the environment, natural resources or the workplace, including any
of the foregoing relating to the presence, use, production, recycling,
reclamation, generation, handling, transport, treatment, storage, disposal,
distribution, discharge, release, emission, control, cleanup or investigation or
management of any Hazardous Substance.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Event of Default” means any of the events described in Section 8.1.
“Existing Loan Documents” means that certain [Loan Agreement] dated as of [ ],
[    ] and all documents and instruments executed and delivered from time to
time in connection therewith.
“Existing Obligations” means all obligations, including accrued interest,
outstanding pursuant to the Existing Loan Documents.
“Excluded Taxes” means any of the following Taxes required to be withheld or
deducted from a payment to the Lender: (a) Taxes imposed on or measured by the
Lender’s net income, franchise Taxes in lieu of Taxes on net income, and branch
profits Taxes, in each case (i) imposed by the jurisdiction under which the
Lender is organized or has its principal office or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding taxes pursuant to a law in effect
at the time such Lender first becomes a party to this Agreement, except to the
extent that, pursuant to Section 3.1(a), amounts with respect to such Taxes were
payable to such Lender’s assignor immediately before such Lender became a party
hereto, and (c) any U.S. federal withholding taxes imposed pursuant to FATCA.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor provision that is substantively
comparable and not materially more burdensome to comply with), and any current
or future regulations issued thereunder or official interpretations thereof.
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“GAAP” means generally accepted accounting principles as in effect in the United
States of America.
“Governmental Authority” means any nation or government, any state, province,
municipality or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies

6

--------------------------------------------------------------------------------




such as the European Union or the European Central Bank), and any corporation or
other entity owned or controlled, through stock or capital ownership or
otherwise, by any of the foregoing.
“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, dated as of the Closing Date, executed by the Borrower and the other
Loan Parties in favor of the Agent, and governed by the laws of the State of New
York, as amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms hereof and thereof.
“Hazardous Substances” means any waste, chemical, substance, or material listed,
defined, classified, or regulated as a hazardous waste, hazardous substance,
pollutant, contaminant, toxic substance, or hazardous, dangerous or radioactive
material, chemical or waste or any waste, chemical, substance or material
otherwise regulated by any Environmental Law, including, without limitation, any
petroleum or any derivative, waste, or byproduct thereof, radon, asbestos, and
polychlorinated biphenyls, and any other substance, the storage, manufacture,
disposal, treatment, generation, use, transportation, remediation, release into
or concentration in the environment of which is prohibited, controlled,
regulated or licensed by any governmental authority under any Environmental Law.
“Healthcare Laws” shall mean all federal and state laws applicable to the
business of the Borrower or any other Loan Party, regulating the manufacturing,
labeling, promotion and provision of and payment for healthcare products, items
and services, including HIPAA, Section 1128B(b) of the Social Security Act, as
amended, 42 U.S.C. Section 1320a-7b (Criminal Penalties Involving Medicare or
State Health Care Programs), commonly referred to as the “Federal Anti-Kickback
Statute,” Section 1877 of the Social Security Act, as amended, 42 U.S.C. Section
1395nn (Limitation on Certain Physician Referrals), commonly referred to as
“Stark Statute,” U.S. Federal Food, Drug, and Cosmetic Act, as amended from time
to time (21 U.S.C. Section 301 et seq.), all applicable Good Manufacturing
Practice requirements addressed in the FDA’s Quality System Regulation (21
C.F.R. Part 820), the Medical Devices Regulations, 21 C.F.R. Part 812, and Parts
50, 54, and 56, all applicable labeling requirements address in FDA’s Device
Labeling Regulation (21 C.F.R. Part 801), and all rules, regulations and
guidance promulgated thereunder, including the Medicare Regulations and the
Medicaid Regulations.
“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any Person’s obligation in respect of
any Hedging Obligation shall be deemed to be the incremental obligation that
would be reflected in the financial statements of such Person in accordance with
GAAP.
“Holders” means, collectively, (i) the holders of the Capital Stock of the
Borrower as of the Closing Date, (ii) each natural relative who is a rightful
heir of the foregoing and (iii) any trust maintained by or for the benefit of
any of the foregoing.
“Indemnified Liabilities” has the meaning set forth in Section 10.4.

7

--------------------------------------------------------------------------------






“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Intellectual Property” means all rights, title and interests in intellectual
property arising under any Applicable Law and all IP Ancillary Rights relating
thereto, including all Copyrights, Patents, Trademarks, Internet Domain Names,
Trade Secrets, industrial designs, integrated circuit topographies, and rights
under IP Licenses.
[“Interest-Only Period” shall mean the period beginning on the Closing Date and
continuing through the [ ] Interest Payment Date after the Closing Date.]
“Interest Payment Date” means the last Business Day of each March, June,
September and December.
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in internet domain names.
“Investment” means, with respect to any Person, (a) the purchase or other
acquisition of any debt or equity security of any other Person, (b) the making
of any loan, advance or capital contribution to any other Person, (c) becoming
obligated with respect to a Contingent Obligation in respect of obligations of
any other Person or (d) the making of an Acquisition.
“IP Ancillary Rights” means, with respect to an item of Intellectual Property
all foreign counterparts to, and all divisionals, reversions, continuations,
continuations-in-part, reissues, reexaminations, renewals and extensions of,
such Intellectual Property and all income, royalties, proceeds and liabilities
at any time due or payable or asserted under or with respect to any of the
foregoing or otherwise with respect to such Intellectual Property, including all
rights to sue or recover at law or in equity for any past, present or future
infringement, misappropriation, dilution, violation or other impairment thereof,
and, in each case, all rights to obtain any other IP Ancillary Right.
“IP License” means all contractual obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in any
Intellectual Property.
“IRC” means the Internal Revenue Code of 1986, as amended.
“IRS” has the meaning set forth in Section 3.1(d).
“Legal Costs” means, with respect to any Person, (a) all fees and charges of any
counsel, accountants, auditors, appraisers, consultants and other professionals
to such Person, (b) the reasonable allocable cost of internal legal services of
such Person and all reasonable disbursements of such internal counsel and (c)
all court costs and similar legal expenses.
“Lender Party” has the meaning set forth in Section 10.4.
“Lender” has the meaning set forth in the Preamble.

8

--------------------------------------------------------------------------------






“Letter Agreement” has the meaning set forth in Section 4.1.7.
“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
“Liquidity” means, at any time, the aggregate amount of cash held by the
Borrower and its domestic Subsidiaries at such time (in deposit accounts located
in the United States that are subject to Control Agreements in form and
substance satisfactory to the Agent) that are not (A) subject to any Liens
(other than Liens under the Collateral Documents and customary setoff rights
with respect to deposit accounts or other funds maintained with depository
institutions that are created by law or by applicable account agreements in
favor of such depositary institutions or securities intermediaries), (B)
required to be maintained or kept segregated from the general assets of the
Borrower or the applicable Subsidiary for the purpose of securing or providing a
source of payment for Debt or other obligations that are or from time to time
may be owed to one or more creditors of the Borrower or any Subsidiary (other
than to secure the Obligations) or (C) held by a Subsidiary that is subject to
restrictions on its ability to pay dividends or distributions.
“Loans” means the Tranche One Loan[ and the Tranche Two Loan].
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Letter Agreement, the Perfection Certificate delivered by the Loan Parties on or
prior to the Closing Date (as supplemented pursuant to Section 7.17 of the
Guarantee and Collateral Agreement), the Disclosure Letter and all other
documents, instruments and agreements delivered in connection with the
foregoing, all as amended, restated or otherwise modified from time to time in
accordance with the terms hereof and thereof.
“Loan Party” means the Borrower and each Subsidiary of the Borrower that has
executed and delivered the Guarantee and Collateral Agreement (or a joinder
thereto in accordance with the terms thereof).
“Margin Stock” means any “margin stock” as defined in Regulation T, U or X of
the FRB.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, business, properties or condition
(financial or otherwise) of (i) the Borrower or (ii) the Loan Parties and their
Subsidiaries taken as a whole, (b) a material impairment of the ability of any
Loan Party to perform in any material respect any of its Obligations under any
Loan Document to which it is a party or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Maturity Date” means [ ], [    ].

9

--------------------------------------------------------------------------------






“Note” means a promissory note in substantially the form of Exhibit A or
otherwise in form and substance acceptable to the Lender and the Agent, as the
same may be replaced, substituted, amended, restated or otherwise modified from
time to time.
“Obligations” means all liabilities, indebtedness and obligations (including
interest accrued at the rate provided in the applicable Loan Document after the
commencement of a bankruptcy proceeding whether or not a claim for such interest
is allowed) of any Loan Party under this Agreement or otherwise with respect to
any Loan, or any Loan Party under any other Loan Document, any Collateral
Document or any other document or instrument executed in connection herewith or
therewith, in each case howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing, or due or to
become due.
“OFAC” has the meaning set forth in Section 5.20.1.
“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than any such connection arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction with respect to the Loan or enforced any Loan
Document or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
“Paid in Full” or “Payment in Full” means, with respect to any Obligations, the
payment in full in cash and performance of all such Obligations.
“Patents” means all (i) all patents and certificates of invention, or similar
property rights, and applications for any of the foregoing, of the United
States, any other country or any political subdivision thereof, (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
licenses, claims, damages, and proceeds of suit arising therefrom, (vii) all
proceeds of the foregoing, including, without limitation, licenses, royalties,
and income, and (viii) without duplication, all IP Ancillary Rights in respect
of the foregoing.
“Perfection Certificate” means the Perfection Certificate dated as of the date
hereof delivered by the Loan Parties to the Agent and the Lender in connection
with the execution and delivery of this Agreement, as amended, supplemented or
otherwise modified from time to time.
“Permitted Lien” means any Lien expressly permitted by Section 7.2.
“Permitted Refinancing” means any replacement, renewal, refinancing or extension
of any existing Debt, in any such case, permitted by this Agreement (a) that
does not exceed the aggregate principal amount (plus accrued interest and any
applicable premium and associated fees and expenses) of the Debt being replaced,
renewed, refinanced or extended, (b) that does not

10

--------------------------------------------------------------------------------




have a weighted average life to maturity at the time of such replacement,
renewal, refinancing or extension that is less than the weighted average life to
maturity of the Debt being replaced, renewed, refinanced or extended, (c) that
does not rank at the time of such replacement, renewal, refinancing or extension
senior to the Debt being replaced, renewed, refinanced or extended, (d) with
respect to which the primary obligor in respect of, and the Persons (if any)
that guarantee, such Debt (resulting from such replacement, renewal, refinancing
or extension) are the primary obligor in respect of, and Persons (if any) that
guaranteed, respectively, the Debt being replaced, renewed, refinanced or
extended, and (e) that does not contain terms (including, without limitation,
terms relating to security, amortization, interest rate, premiums, fees,
covenants, subordination, event of default and remedies) that are less favorable
to any Loan Party or adverse to the interests of the Agent and the Lender than
those applicable to the Debt being replaced, renewed, refinanced or extended.
“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
“Prepayment Premium” means at any time with respect to any Loan being prepaid in
whole or in part (including without limitation any prepayment as a result of an
acceleration of the Loans hereunder), an amount equal to the product of (x) the
principal amount of Loans being prepaid and (y) the applicable prepayment
percentage set forth below opposite the period in which such prepayment is made:


Period
Prepayment Percentage
On or prior to the first anniversary of the Closing Date
[ ]%
After the first anniversary of the Closing Date through and including the second
anniversary of the Closing Date
[ ]%
After the second anniversary of the Closing Date through and including the third
anniversary of the Closing Date
[ ]%
After the third anniversary of the Closing Date through and including the fourth
anniversary of the Closing Date
[ ]%
After the fourth anniversary of the Closing Date and prior to the Maturity Date
[ ]%

“Product” means and includes [   ], any and all future iterations thereof and
any other products developed by any Loan Party.
“Qualified Capital Stock” of any person shall mean any Capital Stock of such
person that is not Disqualified Capital Stock.

11

--------------------------------------------------------------------------------






“Restricted Payment” has the meaning set forth in Section 7.3.
“Stock Equivalents” means all securities convertible into or exchangeable for
Capital Stock or any other Stock Equivalent and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any Capital Stock or any
other Stock Equivalent, whether or not presently convertible, exchangeable or
exercisable. For the avoidance of doubt, “Stock Equivalent” shall not include
debt instruments that are convertible into Capital Stock or Stock Equivalents.
“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares of voting Capital Stock as to have
more than 50% of the ordinary voting power for the election of directors or
other managers of such corporation, partnership, limited liability company or
other entity. Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of the Borrower.
“Taxes” has the meaning set forth in Section 3.1(a).
“Tax Returns” has the meaning set forth in Section 5.12.
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in or relating to trade
secrets.
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers and, in each case,
all goodwill associated therewith, all registrations and recordations thereof
and all applications in connection therewith.
“Tranche One Commitment” means, as to the Lender, the Lender’s commitment to
provide the Tranche One Loan in the aggregate principal amount of $[    ]
pursuant to Section 2.1.1(a).
[“Tranche Two Commitment” means, as to the Lender, the Lender’s commitment to
provide the Tranche Two Loan in the aggregate principal amount of up to $[    ]
pursuant to Section 2.1.1(b).]
“Tranche One Loan” means the term loan from the Lender pursuant to Section
2.1.1(a).
[“Tranche Two Loan” means the term loan from the Lender pursuant to Section
2.1.1(b).]
[“Tranche Two Milestone” has the meaning set forth in Section 4.2.2.]
[“Tranche Two Milestone Notice” means written notice from the Borrower to the
Agent that the Tranche Two Milestone has occurred.]
“UCC” means the Uniform Commercial Code as in effect in from time to time in the
State of New York.

12

--------------------------------------------------------------------------------






“Wholly-Owned Subsidiary” means, as to any Subsidiary, all of the Capital Stock
of which (except directors’ qualifying shares) are at the time directly or
indirectly owned by the Borrower and/or another Wholly-Owned Subsidiary of the
Borrower.


1.2    Interpretation. In the case of this Agreement and each other Loan
Document, (a) the meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms; (b) Annex, Exhibit, Schedule and
Section references in each Loan Document are to the particular Annex, Exhibit,
Schedule and Section of such Loan Document unless otherwise specified; (c) the
term “including” is not limiting and means “including but not limited to”; (d)
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including”;
(e) unless otherwise expressly provided in such Loan Document, (i) references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of any
Loan Document, and (ii) references to any statute or regulation shall be
construed as including all statutory and regulatory provisions amending,
replacing, supplementing or interpreting such statute or regulation; (f) this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, all of which are
cumulative and each shall be performed in accordance with its terms; and (g)
this Agreement and the other Loan Documents are the result of negotiations among
and have been reviewed by counsel to the Agent, the Borrower, the Lender and the
other parties hereto and thereto and are the products of all parties;
accordingly, this Agreement and the other Loan Documents, in each case, shall
not be construed against the Agent or the Lender merely because of the Agent’s
or the Lender’s involvement in their preparation. Any reference in any Loan
Document to a Permitted Lien is not intended to subordinate or postpone, and
shall not be interpreted as subordinating or postponing, or as any agreement to
subordinate or postpone, any Lien created by any of the Loan Documents to any
Permitted Lien.


Section 2.    Credit Facilities.


2.1    Loans.


2.1.1    Loans. Subject to the terms and conditions set forth in this Agreement,
the Lender agrees to lend to the Borrower funds in an aggregate principal amount
not to exceed the aggregate Commitments as follows:


(a)on the Closing Date, the entire amount of its Tranche One Commitment, after
which the Tranche One Commitment shall terminate in full[; and
(b)within five (5) Business Days after receipt by the Agent from the Borrower of
the Tranche Two Milestone Notice, the entire amount of its Tranche Two
Commitment, after which the Tranche Two Commitment shall terminate in full].


2.1.2    General. No portion of the Loans may be re-borrowed once repaid. The
proceeds of the Tranche One Loan shall be used to repay and terminate the
Existing Obligations in full concurrently with the incurrence of the Tranche One
Loan, for [ ] and for

13

--------------------------------------------------------------------------------




general corporate purposes, in each case, in compliance with the Loan Documents
and Applicable Law. [The Tranche Two Loan shall be used for general corporate
purposes, in compliance with the Loan Documents and Applicable Law.]


2.2    Loan Accounting.


2.2.1    Recordkeeping. The Agent, on behalf of the Lender, shall record in its
records the date and amount of the Loans made by the Lender, accrued interest
and each repayment of principal or interest thereon. The aggregate unpaid
principal amount so recorded shall be presumptive evidence of the principal
amount of the Loans owing and unpaid. The failure to so record any such amount
or any error in so recording any such amount shall not, however, limit or
otherwise affect the Obligations of the Borrower hereunder or under any Note to
repay the principal amount of the Loans hereunder, together with all interest
accruing thereon.


2.2.2    Notes. At the request of the Lender, the Loans shall be evidenced by
one or more Notes, with appropriate insertions, payable to the order of the
Lender in a face principal amount equal to the Loans and payable in such amounts
and on such dates as are set forth herein.


2.3    Interest.


2.3.1    Interest Rate


(a)The Borrower promises to pay interest on the unpaid principal amount of (i)
the Tranche One Loan for the period commencing on the Closing Date[ and (ii) the
Tranche Two Loan for the period commencing on the borrowing date of the Tranche
Two Loan, in each case] until such Loans are Paid in Full, at a rate payable in
cash per annum equal to [   ]%.
(b)The foregoing notwithstanding, (i) at any time an Event of Default has
occurred and is continuing, the interest rate then applicable to the Loans shall
automatically be increased by five percent (5.00%) per annum (any such increased
rate, the “Default Rate”) and (ii) any such increase may thereafter be waived or
rescinded by the Lender. In the event that the Obligations are not Paid in Full
as of the Maturity Date, or in the event that the Obligations shall be declared
or shall become due and payable pursuant to Section 8.2, the Obligations shall
bear interest subsequent thereto at the Default Rate and such interest shall be
payable in cash on demand. In no event shall interest or other amounts payable
by the Borrower to the Lender hereunder exceed the maximum rate permitted under
Applicable Law, and if any such provision of this Agreement is in contravention
of any such law, (x) any amounts paid hereunder shall be deemed to be and shall
be applied against the principal amount of the Obligations to the extent
necessary such that the amounts paid hereunder do not exceed the maximum rate
under Applicable Law and (y) such provision shall otherwise be deemed modified
as necessary to limit such amounts paid to the maximum rate permitted under
Applicable Law.


2.3.2    Interest Payments. Interest accrued on the Loans during the period from
the Closing Date until the Maturity Date shall accrue and be payable in cash
quarterly on each Interest Payment Date, in arrears, and, to the extent not paid
in advance, upon a prepayment of the Loans in accordance with Section 2.4 and at
maturity, in each such case, in cash. After

14

--------------------------------------------------------------------------------




maturity and at any time an Event of Default exists, all accrued interest on the
Loans shall be payable in cash on demand at the rates specified in Section
2.3.1.


2.3.3    Computation of Interest. Interest on the Loans shall be computed on the
basis of a 360-day year comprised of twelve 30-day months.


2.4    Amortization; Prepayment.


2.4.1    Amortization. Commencing on the first Interest Payment Date following
the [Interest-Only Period][Closing Date], the Borrower shall repay to the Agent
for the account of the Lender on each Interest Payment Date an amortization
payment, plus accrued and unpaid interest, in respect of the outstanding Loans.
Each amortization payment made on each such Interest Payment Date shall be equal
to [ ] (which amounts shall be reduced as a result of the application of
prepayments in accordance with Section 2.7), plus accrued and unpaid interest.
The amount of each such amortization payment determined by the Agent shall be
binding on the Borrower absent manifest error. [Each amortization payment
hereunder shall be applied pro rata between the Tranche One Loan and the Tranche
Two Loan according to the respective outstanding principal amounts of the
Loans.]


2.4.2    Voluntary Prepayment. The Borrower may, on at least three (3) Business
Days’ written notice to the Agent, not later than 12:00 noon New York City time
on such day, prepay the Loans in whole or in part (together with the applicable
Prepayment Premium and accrued and unpaid interest to the date of prepayment on
such prepaid amount); provided, however, that each partial prepayment that is
not of the entire outstanding amount of any Loan shall be in an aggregate amount
that is an integral multiple of $1,000,000.


2.5    Payment Upon Maturity. The Loans shall be Paid in Full on the Maturity
Date.


2.6    Making of Payments. All payments on the Loans in accordance with this
Agreement, including any payment in respect of the Prepayment Premium and all
payments of fees and expenses, shall be made by the Borrower to the Agent
without setoff, recoupment or counterclaim and in immediately available funds,
in United States Dollars, by wire transfer to the account of the Agent specified
by the Agent, in any case, not later than 1:00 p.m. New York City time on the
date due, and funds received after that hour shall be deemed to have been
received by the Agent on the following Business Day. The Agent shall promptly
remit to the Lender all payments received in collected funds by the Agent for
the account of such Lender.


2.7    Application of Payments and Proceeds. Each prepayment of the outstanding
Loans pursuant to Section 2.4.2 shall be applied to the principal repayment
installments of the Loans as determined by the Agent in its sole discretion.


2.8    Payment Dates. If any payment of principal of or interest on a Loan, or
of any fees, falls due on a day which is not a Business Day, then such due date
shall be extended to the immediately following Business Day and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.

15

--------------------------------------------------------------------------------








2.9    Set-off. The Borrower agrees that the Agent, the Lender and their
respective Affiliates have all rights of set-off and bankers’ lien provided by
Applicable Law, and in addition thereto, the Borrower agrees that at any time an
Event of Default has occurred and is continuing, the Agent and the Lender may
apply to the payment of any Obligations of the Borrower hereunder, whether or
not then due, any and all balances, credits, deposits, accounts or moneys of the
Borrower then or thereafter maintained with the Agent or such Lender.


2.10    Currency Matters. All amounts payable under this Agreement and the other
Loan Documents to the Agent and/or the Lender shall be payable in Dollars.


2.11    Fees.


2.11.1    Closing Fee. As consideration for the agreements of the Lender
hereunder, the Borrower agrees to pay to the Lender, for its own account, on or
prior to the Closing Date, the Closing Fee.


2.11.2    Change of Control Fee. Upon the occurrence of a Change of Control, the
Borrower agrees to pay to the Lender, for its own account, on the closing date
for such Change of Control, a change of control fee (the “Change of Control
Fee”) equal to [   ]. For the avoidance of doubt, the Change of Control Fee
shall be paid in addition to any Prepayment Premium and interest accruing at the
Default Rate.


Section 3.    Yield Protection.


3.1    Taxes.


(a)All payments of principal and interest on the Loan and all other amounts
payable under any Loan Document shall be made free and clear of and without
deduction or withholding for any present or future income, excise, stamp,
documentary, property or franchise taxes or other taxes, fees, imposts, duties,
levies, deductions, withholdings (including backup withholding) or other charges
of any nature whatsoever imposed by any taxing authority, including any
interest, additions to tax or penalties applicable thereto (“Taxes”), except as
required by Applicable Law. If any withholding or deduction from any payment to
be made by the Borrower hereunder is required in respect of any Taxes pursuant
to any Applicable Law (as determined in the good faith reasonable discretion of
the Borrower or the Agent), then the Borrower shall: (i) timely pay directly to
the relevant taxing authority the full amount required to be so withheld or
deducted; (ii) within thirty (30) days after the date of any such payment of
Taxes, forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such relevant taxing
authority; and (iii) in the case of Indemnified Taxes, pay to the Agent for the
account of the Lender such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Lender will equal the full
amount the Lender would have received had no such withholding or deduction
(including withholdings and deductions applicable to any additional sums payable
under this Section 3.1) been required.
(b)The Borrower shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Agent timely reimburse
it for the payment of, any Other Taxes.

16

--------------------------------------------------------------------------------






(c)The Loan Parties shall jointly and severally reimburse and indemnify, within
10 days after receipt of demand therefor (with copy to the Agent), the Agent and
the Lender for all Indemnified Taxes and Other Taxes (including any Indemnified
Taxes and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 3.1) paid by the Agent or the Lender, or required to be withheld or
deducted from a payment to the Agent or the Lender, and any liabilities arising
therefrom or with respect thereto (including any penalty, interest or expense),
whether or not such Taxes were correctly or legally asserted. A certificate of
the Agent or the Lender (or of the Agent on behalf of the Lender) claiming any
compensation under this clause (c), setting forth the amounts to be paid
thereunder and delivered to the Borrower with a copy to the Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.
(d)On or prior to the date it becomes a party to this Agreement, and from time
to time thereafter as required by law or reasonably requested in writing by the
Borrower, the Lender (including for this purpose any assignee of the Lender that
becomes a party to this Agreement) shall (but only so long as the Lender remains
lawfully able to do so) provide the Borrower with such documents and forms as
prescribed by the Internal Revenue Service (“IRS”) in order to certify that
payments to the Lender are exempt from or entitled to a reduced rate of U.S.
federal withholding tax on payments pursuant to this Agreement or any other Loan
Document. Without limiting the generality of the foregoing, any Lender that is
the beneficial owner of payments made under this Agreement will (but only so
long as the Lender remains lawfully able to do so) provide: (i) in the case of a
beneficial owner that is U.S. person within the meaning of Section 7701 of the
IRC, IRS Form W-9 certifying that such beneficial owner is exempt from
U.S. Federal backup withholding tax, (ii) in the case of a beneficial owner
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the IRC both (A) IRS Form W-8BEN and (B) a certificate to the
effect that such beneficial owner is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the IRC, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the IRC, or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the IRC, (iii) in the
case of a beneficial owner that is not a U.S. person within the meaning of
Section 7701 of the IRC claiming the benefits of an income tax treaty to which
the United States is a party, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest,” “business
profits” or “other income” article of such tax treaty; and (iv) in the case of a
beneficial owner for whom payments under this Agreement constitute income that
is effectively connected with such beneficial owner’s conduct of a trade or
business in the United States, IRS Form W-8ECI. Any Lender that is not the
beneficial owner of payments made under this Agreement, such as an entity
treated as a partnership for U.S. federal income tax purposes, will (but only so
long as the Lender remains lawfully able to do so) provide (x) an IRS Form
W-8IMY on behalf of itself and (y) on behalf of each such beneficial owner, the
forms set forth in clauses (i) through (iv) of the preceding sentence that would
be required of such beneficial owner if such beneficial owner were a Lender. If
a payment made to the Lender under this Agreement would be subject to U.S.
federal withholding tax imposed by FATCA if the Lender were to fail to comply
with the applicable reporting requirements of FATCA, the Lender shall (but only
so long as the Lender remains lawfully able to do so) deliver to the Borrower,
at the time or times prescribed by law or reasonably requested in writing by the
Borrower, such documentation prescribed by applicable law or reasonably
requested in writing by the Borrower as may be necessary for the Borrower to
comply with its obligations under FATCA, to determine that the Lender has
complied with its obligations under

17

--------------------------------------------------------------------------------




FATCA, or to determine the amount to deduct and withhold from such payment.
Solely for purposes of the preceding sentence, FATCA shall include any
amendments made to FATCA after the date of this Agreement.
(e)If the Lender determines, in its sole discretion, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, the Lender shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by the Lender, and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund), provided that the Borrower, upon the request of the Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant taxing authority) to the Lender in the
event the Lender is required to repay such refund to such taxing authority.
Notwithstanding anything to the contrary in this paragraph (e), in no event will
the Lender be required to pay any amount to the Borrower pursuant to this
paragraph (e) the payment of which would place the Lender in a less favorable
net after-Tax position than the Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (e) shall not be
construed to require the Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
(f)The provisions of this Section 3.1 shall survive the termination of this
Agreement and repayment of all Obligations.


3.2    Increased Cost.


(a)If, after the Closing Date, the adoption or taking effect of, or any change
in, any Applicable Law, rule, regulation or treaty, or any change in the
interpretation or administration of any Applicable Law, rule, regulation or
treaty by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by the Lender
with any request, rule, guideline or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency: (i) shall
impose, modify or deem applicable any reserve (including any reserve imposed by
the FRB), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by the Lender; (ii) subject the
Lender or the Agent to any Taxes (other than Taxes described in clauses (b) and
(c) of the definition of Excluded Taxes, Taxes indemnified pursuant to Section
3.1 and Connection Income Taxes); or (iii) shall impose on the Lender any other
condition affecting its Loan, its Note or its obligation to make the Loan; and
the result of anything described in clauses (i) through (iii) above is to
increase the cost to (or to impose a cost on) such Lender of making or
maintaining its Loan, or to reduce the amount of any sum received or receivable
by such Lender under this Agreement or under its Note with respect thereto,
then, upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable

18

--------------------------------------------------------------------------------




detail, a copy of which shall be furnished to the Agent), the Borrower shall pay
directly to the Lender such additional amount as will compensate the Lender for
such increased cost or such reduction.
(b)If the Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any Applicable Law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by the Lender or any
Person controlling the Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on the Lender’s or such controlling Person’s capital as a consequence of
such Lender’s Commitments hereunder to a level below that which the Lender or
such controlling Person could have achieved but for such change, adoption,
phase-in or compliance (taking into consideration the Lender’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by the Lender or such controlling Person to be material, then from time
to time, upon demand by the Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Agent), the Borrower shall pay to the Lender such additional amount as will
compensate the Lender or such controlling Person for such reduction.
(c)Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Applicable Law, regardless of the date enacted, adopted, issued or implemented.


3.3    Mitigation of Circumstances. The Lender will use commercially reasonable
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, any obligation by the
Borrower to pay any amount pursuant to Section 3.1 or 3.2; provided, that this
Section 3.3 shall not apply to, or operate to prevent, any assignment of the
Loan and the rights and obligations of the Lender pursuant to Section 10.13. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by the
Lender in connection with this Section 3.3.


3.4    Conclusiveness of Statements; Survival. Determinations and statements of
the Lender pursuant to Sections 3.1 or 3.2 shall be conclusive absent
demonstrable error provided that the Lender or the Agent provides the Borrower
with written notification of such determinations and statements. The Lender may
use reasonable averaging and attribution methods in determining compensation
under Sections 3.1 or 3.2 and the provisions of such Sections shall survive
repayment of the Loan, cancellation of the Notes and termination of this
Agreement.

19

--------------------------------------------------------------------------------








Section 4.    Conditions Precedent.


4.1    Tranche One Loan. The obligation of the Lender to make the Tranche One
Loan on the Closing Date is subject to the following conditions precedent, each
of which shall be satisfactory in all respects to the Agent and the Lender:


4.1.1    Delivery of Loan Documents. The Borrower shall have delivered the
following documents in form and substance satisfactory to the Agent (and, as
applicable, duly executed by all Persons named as parties thereto and dated the
Closing Date or an earlier date satisfactory to the Agent):
(a)Agreement. This Agreement.
(b)Notes. A Note in respect of the Tranche One Loan.
(c)Collateral Documents. The Guarantee and Collateral Agreement and all other
Collateral Documents, and all instruments, documents, certificates and
agreements executed or delivered pursuant thereto (including Intellectual
Property assignments and pledged equity and limited liability company interests
in the Borrower’s Subsidiaries, if any, with undated irrevocable transfer powers
executed in blank), in each case, executed and delivered by each Loan Party and
each other Person named as a party thereto.
(d)Financing Statements. Properly completed Uniform Commercial Code financing
statements and other filings and documents required by law or the Loan Documents
to provide the Agent perfected first priority Liens (subject only to Permitted
Liens) in the Collateral.
(e)Lien Searches. Copies of Uniform Commercial Code search reports listing all
effective financing statements or equivalent filings filed against any Loan
Party, with copies of such financing statements and filings; and copies of
Patent, Trademark, Copyright and Internet Domain Name search reports conducted
by the Borrower listing all effective collateral assignments in respect of such
Intellectual Property filed with respect to any Loan Party, with copies of such
collateral assignment documentation.
(f)Authorization Documents. For each Loan Party, such Person’s (i) charter (or
similar formation document), certified as of a recent date by the appropriate
Governmental Authority (as applicable) in its jurisdiction of incorporation (or
formation), (ii) limited liability company agreement, partnership agreement and
bylaws (and similar governing document) (as applicable), (iii) resolutions of
its board of directors (or similar governing body) approving and authorizing
such Person’s execution, delivery and performance of the Loan Documents to which
it is party and the transactions contemplated thereby, (vi) signature and
incumbency certificates of its officers authorized to execute the Loan
Documents, in each case with respect to clauses (i) through (iv), all certified
by its secretary or an assistant secretary (or similar officer) as being in full
force and effect without modification and (v) good standing certificates in its
jurisdiction of incorporation (or formation) and in each other jurisdiction
requested by the Agent or the Lender, in each case, dated as of a recent date.

20

--------------------------------------------------------------------------------






(g)Opinions of Counsel. Opinions of counsel for each Loan Party, in form and
substance requested by the Agent.
(h)Insurance. Certificates or other evidence of insurance in effect as required
by Section 6.3(b), with endorsements naming the Agent as lenders’ loss payee
and/or additional insured, as applicable.
(i)Control Agreements. A Control Agreement for each deposit account and
securities account maintained by any Loan Party (other than zero balance,
payroll and similar accounts) in form and substance satisfactory to the Agent.
(j)Other Documents. Such other certificates, documents and agreements that may
be listed on the closing checklist provided by the Agent to the Borrower or as
the Agent or the Lender may request.


4.1.2    Payment of Fees and Expenses. The Borrower shall have paid, on or prior
to the Closing Date, (i) all fees and expenses owing and payable to the Agent
and the Lender as of the Closing Date, including the Closing Fee; and (ii)
subject to Section 10.3, without duplication, all costs and expenses incurred by
the Agent and the Lender in connection with the preparation, execution and
delivery of this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby which are required to be paid by the Borrower,
and shall provide evidence acceptable to the Agent of each of the foregoing.


4.1.3    Representations and Warranties. Each representation and warranty by
each Loan Party contained herein or in any other Loan Document to which such
Loan Party is a party, shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of the
Closing Date.


4.1.4    No Default. No Default or Event of Default shall have occurred and be
continuing.


4.1.5    No Material Adverse Change. Since [the date of the last audited
financial statements], there has been no event or occurrence that has or could
reasonably be expected to result in a Material Adverse Effect.


4.1.6    Execution and Delivery of Letter Agreement. The Borrower shall have
executed and delivered a letter agreement to the Agent dated as of the Closing
Date (the “Letter Agreement”) containing, among other items, certain
representations and warranties regarding, among other things, its Intellectual
Property, on terms and conditions acceptable to the Lender and the Agent.


4.1.7    Repayment of Existing Obligations. The Borrower shall have paid in
full, on or prior to the Closing Date, all Existing Obligations and shall have
delivered a fully executed payoff letter in form and substance satisfactory to
the Agent evidencing such payment in full. Any Liens securing, and transfers or
assignments executed in connection with, the Existing Obligations shall be
terminated on or prior to the Closing Date in accordance with documentation in
form and substance satisfactory to the Agent.

21

--------------------------------------------------------------------------------








4.2    [Tranche Two Loan. The obligation of the Lender to make the Tranche Two
Loan is subject to the following conditions precedent, each of which shall be
satisfactory in all respects to the Agent and the Lender:


4.2.1    Delivery of Borrowing Request. The Borrower shall have delivered a
Borrowing Request in respect of the Tranche Two Loan no later than 1:00 New York
City time at least five (5) Business Days prior to the proposed borrowing date.


4.2.2    Tranche Two Milestone. On or prior to [ ], the Borrower shall have
[      ] (the “Tranche Two Milestone”). For the avoidance of doubt, if the
Tranche Two Milestone shall have not occurred on or prior to [    ], the
condition set forth in this Section 4.2.2 shall not be satisfied.


4.2.3    Delivery of Tranche Two Milestone Notice. The Borrower shall have
delivered the Tranche Two Milestone Notice in respect of the Tranche Two
Milestone.


4.2.4    Payment of Fees and Expenses. The Borrower shall have paid, on or prior
to the borrowing date of the Tranche Two Loan, (i) all fees and expenses owing
and payable to the Agent and the Lender as of such date and (ii) subject to
Section 10.3, without duplication, all costs and expenses incurred by the Agent
and the Lender in connection with the funding of the Tranche Two Loan and the
transactions contemplated thereby which are required to be paid by the Borrower,
and shall provide evidence acceptable to the Agent of each of the foregoing.


4.2.5    Representations and Warranties. Each representation and warranty by
each Loan Party contained herein or in any other Loan Document to which such
Loan Party is a party, shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of the
proposed borrowing date of the Tranche Two Loan.


4.2.6    No Default. No Default or Event of Default shall have occurred and be
continuing.


4.2.7    No Material Adverse Change. Since [date of the last audited financial
statements], there has been no event or occurrence that has or could reasonably
be expected to result in a Material Adverse Effect.


4.2.8    Note. The Borrower shall have delivered a Note in respect of the
Tranche Two Loan in form and substance satisfactory to the Agent, duly executed
by the Borrower.]Representations and Warranties.


To induce the Agent and the Lender to enter into this Agreement and to induce
the Lender to advance the Loans hereunder, the Borrower represents and warrants
to the Agent and the Lender that each of the following are, and after giving
effect to the borrowing of the Loans, will be, true, correct and complete:


5.1    Organization. The Borrower is a [corporation][limited liability company]
validly existing and in good standing under the laws of the State of Delaware;
each other Loan Party and each of its Subsidiaries is validly existing and in
good standing (as applicable) under

22

--------------------------------------------------------------------------------




the laws of the jurisdiction of its organization; and each Loan Party and each
of its Subsidiaries is duly qualified to do business in each jurisdiction where,
because of the nature of its activities or properties, such qualification is
required.


5.2    Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, the Borrower is duly
authorized to borrow monies hereunder, the granting of the security interests
pursuant to the Collateral Documents is within the corporate purposes of the
Borrower and each other Loan Party party thereto, and the Borrower and each
other Loan Party is duly authorized to perform its Obligations under each Loan
Document to which it is a party. The execution, delivery and performance by the
Borrower of this Agreement and by the Borrower and each Loan Party of each Loan
Document to which it is a party, and the borrowings by the Borrower hereunder,
do not and will not (a) require any consent or approval of any Governmental
Authority (other than (i) any consent or approval which has been obtained and is
in full force and effect and (ii) recordings and filings in connection with the
Liens granted to the Agent under the Collateral Documents), (b) conflict with
(i) any provision of Applicable Law, (ii) the charter, by-laws, limited
liability company agreement, partnership agreement or other organizational
documents of any Loan Party or (iii) any agreement, indenture, instrument or
other document, or any judgment, order or decree, which is binding upon any Loan
Party or any of their respective properties or (c) require, or result in, the
creation or imposition of any Lien on any asset of the Borrower or any other
Loan Party (other than Liens in favor of the Agent created pursuant to the
Collateral Documents).


5.3    Validity; Binding Nature. Each of this Agreement and each other Loan
Document to which the Borrower or any other Loan Party is a party is the legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.


5.4    Financial Condition. The unaudited consolidated financial statements of
the Borrower and its Subsidiaries (presented on a consolidated basis) as at
[  ], [   ], and the audited consolidated financial statements of the Borrower
and its Subsidiaries (presented on a consolidated basis) as at [  ], [    ],
have been prepared in accordance with GAAP and present fairly the consolidated
financial condition of such Persons as at such dates and the results of their
operations for the periods then ended. As of the Closing Date, the Borrower and
its Subsidiaries have no liabilities other than as set forth on the foregoing
financial statements other than trade payables incurred in the ordinary course
of business.


5.5    No Material Adverse Change. Since [the date of the last audited financial
statements], there has been no event or occurrence that has or could reasonably
be expected to result in a Material Adverse Effect.


5.6    Litigation. No litigation (including derivative actions), arbitration
proceeding or governmental investigation or proceeding is pending or, to any
Loan Party’s knowledge, threatened, against any Loan Party or any of its
Subsidiaries or any of their respective properties which (i) purport to affect
or pertain to this Agreement, any other Loan Document or any of the transactions
contemplated hereby or (ii) that could reasonably be

23

--------------------------------------------------------------------------------




expected to have, either individually or in the aggregate, a Material Adverse
Effect. No injunction, writ, temporary restraining order or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery or performance of this Agreement,
any other Loan Document, or directing that the transactions provided for herein
not be consummated as herein provided. Neither any Loan Party nor any of its
Subsidiaries is the subject of an audit or any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation of any requirement of Applicable
Law.


5.7    Ownership of Properties; Liens; Real Property. There are no Liens on the
Collateral other than those granted in favor of the Agent to secure the
Obligations and other Permitted Liens. Each Loan Party and each of its
Subsidiaries owns good and, in the case of real property, marketable, title to
all of its properties and assets, real and personal, tangible and intangible, of
any nature whatsoever (including Patents, Trademarks, trade names, service marks
and Copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to Intellectual Property) other than Permitted
Liens. Section 5.7 of the Disclosure Letter lists all of the real property
owned, leased, subleased or otherwise owned or occupied by any Loan Party.


5.8    Capitalization; Subsidiaries.
(a)Equity Interests. As of the Closing Date, the Borrower has no Subsidiaries
and does not hold any Capital Stock of any other Person. All Capital Stock of
each Loan Party and each of its Subsidiaries are duly and validly issued and, in
the case of each entity that is a corporation, are fully paid and
non-assessable, and, other than the Capital Stock of the Borrower, are owned by
the Borrower, directly or indirectly through Wholly-Owned Subsidiaries. Each
Loan Party is the record and beneficial owner of, and has good and marketable
title to, the Capital Stock pledged by it to the Agent under the Collateral
Documents, free of any and all Liens, rights or claims of other persons, except
the security interest created by the Collateral Documents, and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any such Capital
Stock. As of the Closing Date, no Loan Party is engaged in any joint venture
with any other Person.
(b)No Consent of Third Parties Required. No consent of any Person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable (from the perspective of a secured party) in connection
with the creation, perfection or first priority status of the security interest
of the Agent in any Capital Stock pledged to the Agent for the benefit of the
Lender under the Collateral Documents or the exercise by the Agent of the voting
or other rights provided for in the Collateral Documents or the exercise of
remedies in respect thereof.


5.9    Pension Plans. No Loan Parties have any liability under ERISA and no Loan
Party sponsors any “pension plan” or has any liability subject to Title IV of
ERISA.

24

--------------------------------------------------------------------------------








5.10    Compliance with Law; Investment Company Act; Other Regulated Entities.
(a)Each Loan Party and each of its Subsidiaries possesses all, and is not in
default under any, necessary authorizations, permits, licenses, certifications
and approvals from all Governmental Authorities in order to conduct their
respective businesses as presently conducted. All business and operations of
each Loan Party and each of its Subsidiaries complies with all Applicable Law.
No Loan Party or any of its Subsidiaries is operating any aspect of its business
under any agreement, settlement, judgment, decree, injunction, order or other
arrangement with any Governmental Authority. None of any Loan Party, any Person
controlling any Loan Party, or any Subsidiary of any Loan Party, is subject to
regulation under any Federal or state statute, rule or regulation limiting its
ability to incur Debt, pledge its assets or perform its Obligations under the
Loan Documents.
(b)No Loan Party or any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company”, within the meaning of the Investment Company Act of 1940.
(c)Without limiting the generality of the foregoing, except where noncompliance
individually or in the aggregate could not reasonably be expected to result in a
Material Adverse Effect:
i.any financial relationships of any Loan Party or any Subsidiary with any
Person (i) comply with all applicable Healthcare Laws including, without
limitation, the Federal Anti-Kickback Statute, the Stark Law and applicable
state anti-kickback and self-referral laws; (ii) reflect fair market value, have
commercially reasonable terms, and were negotiated at arm’s length; and (iii) do
not obligate such Person to purchase, use, recommend, or arrange for the use of
any Products or services of the Borrower, any Loan Party, or any Subsidiary; and
ii.each Loan Party and each of its Subsidiaries have implemented policies and
procedures to monitor, collect, and report, and will report, any payments or
transfers of value to certain healthcare providers and teaching hospitals, in
accordance with industry standards and the Affordable Care Act of 2010 and its
implementing regulations and state disclosure and transparency laws.


5.11    Margin Stock. Neither the Borrower nor any other Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. No portion of the
Obligations is secured directly or indirectly by Margin Stock.


5.12    Taxes. Each Loan Party and each of its Subsidiaries has filed all
federal, state, provincial, local and foreign income, sales, goods and services,
harmonized sales and franchise and other tax returns, reports and statements
(collectively, the “Tax Returns”) with the appropriate Governmental Authorities
in all jurisdictions in which such Tax Returns are or were required to be filed.
All such Tax Returns are true, correct and complete in all material respects.
All Taxes, charges and other impositions reflected therein or otherwise due and
payable have

25

--------------------------------------------------------------------------------




been paid prior to the date on which any liability may be added thereto for
non-payment thereof, except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Loan Party, as applicable. No Tax Return is
under audit or examination by any Governmental Authority and no notice of such
an audit or examination or any assertion of any claim for Taxes has been given
or made by any Governmental Authority. Proper and accurate amounts have been
withheld by each Loan Party and each of its Subsidiaries, as applicable, from
their respective employees for all periods in full and complete compliance with
the tax, social security and unemployment withholding provisions of Applicable
Law and such withholdings have been timely paid to the respective Governmental
Authorities in accordance with Applicable Law. No Loan Party has been a member
of an affiliated, combined or unitary group other than the group of which a Loan
Party is the common parent or has liability for Taxes of any other person.


5.13    Solvency. Both immediately before and after giving effect to (a) the
Loans made on or prior to the date this representation and warranty is made or
remade, (b) the disbursement of proceeds of such Loans, and (c) the payment and
accrual of all transaction costs in connection with the foregoing, with respect
to the Borrower and each other Loan Party, on a consolidated basis, (i) the fair
value of the assets of Borrower and each other Loan Party, on a consolidated
basis, is greater than the amount of the liabilities (including disputed,
contingent and unliquidated liabilities) of Borrower and each other Loan Party,
on a consolidated basis, as such value is established and liabilities evaluated,
(ii) the present fair saleable value of the property and assets of Borrower and
each other Loan Party, on a consolidated basis, is not less than the amount that
will be required to pay the probable liability on the debts of Borrower and each
other Loan Party, on a consolidated basis, as they become absolute and matured,
(iii) the Borrower and each other Loan Party, on a consolidated basis, are able
to realize upon their assets and pay their debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business, (iv) neither Borrower nor any other Loan Party
intends to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature, (v) neither Borrower
nor any other Loan Party is engaged in business or a transaction, and is not
about to engage in business or a transaction, for which its property would
constitute unreasonably small capital, and (vi) the Borrower and each other Loan
Party, on a consolidated basis, are “solvent” within the meaning given that term
and similar terms under applicable laws relating to bankruptcy, insolvency and
fraudulent transfers and conveyances.


5.14    Environmental Matters. The on-going operations of each Loan Party and
each of its Subsidiaries comply in all respects with all Environmental Laws,
except such non-compliance which could not (if enforced in accordance with
Applicable Law) reasonably be expected to result in a Material Adverse Effect.
Each Loan Party and each of its Subsidiaries have obtained, and maintained in
good standing, all licenses, permits, authorizations and registrations required
under any Environmental Law and necessary for their respective ordinary course
operations, and each Loan Party and each of its Subsidiaries are in compliance
with all material terms and conditions thereof, except where the failure to do
so could not reasonably be expected to result in material liability to any Loan
Party or any of its Subsidiaries and could not reasonably be expected to result
in a Material Adverse Effect. No Loan Party or any of its Subsidiaries or any of
their respective properties or operations is subject to any outstanding written
order from or agreement with any federal, state or local Governmental Authority,
nor

26

--------------------------------------------------------------------------------




subject to any judicial or docketed administrative proceeding, nor subject to
any indemnification agreement or other contractual obligation, respecting any
Environmental Law, Environmental Claim or Hazardous Substance. There are no
Hazardous Substances or other conditions or circumstances existing with respect
to any property, or arising from operations prior to the Closing Date, of any
Loan Party or any of its Subsidiaries that could reasonably be expected to
result in a Material Adverse Effect. No Loan Party or any of its Subsidiaries
has any underground or above ground storage tanks that are not properly
registered or permitted under applicable Environmental Laws or that are leaking
or disposing of Hazardous Substances.


5.15    Insurance. Each Loan Party and each of its Subsidiaries and its
respective properties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Party or such Subsidiary operates. A true and complete listing of such
insurance of the Borrower and the Loan Parties as of the Closing Date, including
issuers, coverages and deductibles, is set forth in Section 5.15 of the
Disclosure Letter.


5.16    Information. All information heretofore or contemporaneously herewith
furnished by the Borrower or any other Loan Party to the Agent or the Lender for
purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all information hereafter furnished by or on behalf
of the Borrower or any Loan Party to the Agent or the Lender pursuant hereto or
in connection herewith will be, true and accurate in every material respect on
the date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which made (it being recognized by the Agent and the Lender that any
projections and forecasts provided by the Borrower are based on good faith
estimates and assumptions believed by the Borrower to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).


5.17    Intellectual Property.
(a)Each Loan Party and each of its Subsidiaries owns, or is licensed or
otherwise has the right to use, all Intellectual Property necessary to conduct
its business as currently conducted. The conduct and operations of the
businesses of each Loan Party and each of its Subsidiaries do not, and the
anticipated Products and Intellectual Property applications of the Loan Parties
and its Subsidiaries will not, infringe upon, misappropriate, dilute or violate
any Intellectual Property owned by any other Person. No other Person (i) has
asserted any right, title or interest with respect to, or (ii) contested any
right, title or interest of any Loan Party or any of its Subsidiaries in, any
Intellectual Property, any anticipated Products and applications derived or
expected to be derived therefrom, or the development and commercialization of
any Products derived or expected to be derived therefrom. The Intellectual
Property owned by the Loan Parties and their Subsidiaries is sufficient, and
conveys adequate rights, title and interests, for the Borrower, the other Loan
Parties and their Subsidiaries to develop and commercialize its anticipated
Products and Intellectual Property applications.

27

--------------------------------------------------------------------------------






(b)Each Loan Party and each of its Subsidiaries (either itself or through
licensees) has (A) used each Trademark owned by it on each and every trademark
class of goods in the ordinary course of business in order to maintain such
Trademark in full force free from any claim of abandonment for non-use in any
class of goods for which registration was obtained, (B) maintained in the
ordinary course of business the quality of products and services offered under
such Trademark and taken all necessary steps to ensure that all licensed users
of such Trademark maintain as in the past such quality, (C) used such Trademark
with the appropriate notice of registration and all other notices and legends
required by Applicable Law, (D) not adopted or used any mark which is
confusingly similar or a colorable imitation of such Trademark that the Agent,
for the benefit of the Lender, has not obtained a perfected security interest
and (E) not (and has not permitted any licensee or sublicensee thereof to have)
done any act or knowingly omitted to do any act whereby such Trademark may
become invalidated or impaired in any way.
(c)Each Loan Party and each of its Subsidiaries (either itself or through
licensees) has not done any act, or omitted to do any act, whereby any of its
Patents may become forfeited, abandoned or dedicated to the public.
(d) Each Loan Party and each of its Subsidiaries (either itself or through
licensees) (A) has employed each Copyright owned by it, if any, and (B) has not
acted or omitted to act whereby any portion of its Copyrights may become
invalidated or otherwise impaired. Such Loan Party has not (either itself or
through licensees) done any act whereby any portion of its Copyrights may fall
into the public domain as a result of any such act.
(e)Each Loan Party (either itself or through licensees) has used proper
statutory notice in connection with the use of each of its Patents, Trademarks
and Copyrights included in the Intellectual Property of such Loan Party
(f)Each Loan Party and each of its Subsidiaries has taken all reasonable and
necessary steps, including, without limitation, in any proceeding before the
Patent and Trademark Office, the Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of its Intellectual Property, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the Patent and Trademark Office and the Copyright
Office, the filing of applications for renewal or extension, the filing of
affidavits of use and affidavits of incontestability, the filing of divisional,
continuation, continuation-in-part, reissue, and renewal applications or
extensions, the payment of maintenance fees, and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.
(g)No Loan Party or any of its Subsidiaries (either itself or through licensees)
(a) has discontinued use of or otherwise abandoned any of its Intellectual
Property or (b) has abandoned any right to file an application for letters
patent, trademark, or copyright.

28

--------------------------------------------------------------------------------






(h) Each Loan Party and each of its Subsidiaries has done all things that are
necessary and proper within such Loan Party’s power and control to keep each
license of Intellectual Property held by such Loan Party as licensee or licensor
in full force and effect.
(i)Each Loan Party and each of its Subsidiaries has maintained all of its rights
to its domain names in full force and effect, except that each Loan Party and
each of its Subsidiaries may elect not to renew any domain name the failure of
which would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.


5.18    Labor Matters. No Loan Party or any of its Subsidiaries is subject to
any labor or collective bargaining agreement. There are no existing or
threatened strikes, lockouts or other labor disputes involving any Loan Party or
any of its Subsidiaries that individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect. Hours worked by and payment made
to employees of the Borrower, the other Loan Parties and any Subsidiary are not
in violation of the Fair Labor Standards Act or any other Applicable Law, rule
or regulation dealing with such matters.


5.19    No Default. No Loan Party or any of its Subsidiaries is in default under
or with respect to any contractual obligation in any respect which, individually
or together with all such defaults, would reasonably be expected to have a
Material Adverse Effect.


5.20    Foreign Assets Control Regulations and Anti-Money Laundering.


5.20.1    OFAC. Each Loan Party and each of its Subsidiaries is and will remain
in compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to any of the
foregoing. No Loan Party and no Subsidiary (i) is a Person designated by the
U.S. government on the list of the Specially Designated Nationals and Blocked
Persons (the “SDN List”) with which a U.S. Person cannot deal with or otherwise
engage in business transactions, (ii) is a Person who is otherwise the target of
U.S. economic sanctions laws such that a U.S. Person cannot deal or otherwise
engage in business transactions with such Person or (iii) is controlled by
(including without limitation by virtue of such person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any person or entity on the SDN List, a Terrorist List or a foreign
government that is the target of U.S. economic sanctions prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. law.


5.20.2    PATRIOT Act. The Loan Parties and each of their Affiliates are in
compliance in all material respects with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the PATRIOT Act. No part
of the proceeds of any Loan will be used directly or indirectly for any payments
to any government official or employee, political party, official of a

29

--------------------------------------------------------------------------------




political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977.


5.21    Non-Competes. None of the Loan Parties nor any of their officers or
employees is subject to a non-compete agreement that prohibits or will interfere
with the development, commercialization or marketing of any Product.


5.22    Internal Controls. Borrower acknowledges that its management is
responsible for establishing and maintaining effective internal control over
financial reporting and assessing the effectiveness of internal control over
financial reporting. Borrower has performed an evaluation and made an assessment
of the effectiveness of the Company’s internal control over financial reporting
as of [date of last audited financial statements]. Based on Borrower’s
assessment, Borrower has concluded that it maintained effective internal control
over financial reporting as of [date of last audited financial statements].


Section 6.    Affirmative Covenants.
Until all Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) are Paid in Full, each
Loan Party agrees that, unless at any time the Lender shall otherwise expressly
consent in writing, it will:


6.1    Information. Furnish to the Agent and the Lender:


6.1.1    Annual Report. Promptly when available and in any event within 60 days
of the end of each Fiscal Year of the Borrower beginning with the Fiscal Year
ending December 31, [   ], the audited consolidated financial statements of the
Borrower and its Subsidiaries as at the end of such Fiscal Year prepared on a
basis consistent with GAAP, and a management discussion and analysis relating to
such information in reasonable detail.


6.1.2    Quarterly Reports. Commencing with respect to the first Fiscal Quarter
after the Closing Date, promptly when available and in any event within 30 days
of the end of such Fiscal Quarter and each subsequent Fiscal Quarter (including
any Fiscal Quarter ending December 31), a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter, together
with consolidated statements of income and cash flows for such period prepared
on a basis consistent with GAAP, and a management discussion and analysis
relating to such information in reasonable detail, together with a comparison
with the corresponding period of the previous Fiscal Year and a comparison with
the budget for such period of the current Fiscal Year, all certified by the
chief financial officer of the Borrower.


6.1.3    Monthly Reports. Commencing with respect to the first calendar month
after the Closing Date, promptly when available and in any event within 10 days
of the end of such calendar month and each subsequent calendar month (including
any calendar month ending December 31), a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such calendar month, together
with consolidated statements of income and cash flows for such period prepared
on a basis consistent with GAAP, together with a comparison with the
corresponding period of the previous Fiscal Year and a comparison with the
budget for such period of the current Fiscal Year, all certified by the chief
financial officer of the Borrower.



30

--------------------------------------------------------------------------------




6.1.4    Compliance Certificate. Contemporaneously with the furnishing of the
financial statements required pursuant to Sections 6.1.1 and 6.1.2, a duly
completed Compliance Certificate signed by the chief financial officer of the
Borrower to the effect that such officer has not become aware of any Event of
Default or Default that has occurred and is continuing or, if there is any such
Event of Default, describing it and the steps, if any, being taken to cure it,
and providing such other information as required thereby.


6.1.5    Notice of Default; Litigation; ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Borrower or the applicable Loan Party affected thereby with
respect thereto:
(a)the occurrence of an Event of Default or a Default;
(b)any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Borrower to the Lender which has been instituted or,
to the knowledge of the Borrower, is threatened against any Loan Party or any of
its Subsidiaries, or to which any of the properties of any thereof is subject,
which could reasonably be expected to have a Material Adverse Effect;
(c)any cancellation or material change in coverage in any insurance maintained
by the Borrower or any other Loan Party; or
(d)any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim, (ii) the enactment or effectiveness of any
law, rule or regulation, (iii) any violation or noncompliance with any law or
(iv) any breach or non-performance of, or any default under, any contractual
obligation of any Loan Party or any of its Subsidiaries) which could reasonably
be expected to have a Material Adverse Effect.


6.1.6    Budgets. As soon as practicable, and in any event not later than 30
days after the commencement of each Fiscal Year, a budget of the Borrower and
its Subsidiaries for such Fiscal Year (including quarterly operating and cash
flow budgets) prepared in a manner satisfactory to the Agent, accompanied by a
certificate of the chief financial officer of the Borrower to the effect that
(a) such budget was prepared by the Borrower in good faith, (b) the Borrower has
a reasonable basis for the assumptions contained in such budget and (c) such
budget has been prepared in accordance with such assumptions.


6.1.7    Other Information. Promptly from time to time, such other information
concerning the Borrower and any of its Subsidiaries as the Lender or the Agent
may reasonably request.


6.2    Books; Records; Inspections.


(a)Keep, and cause each Loan Party and each of its Subsidiaries to keep, its
books and records in accordance with sound business practices sufficient to
allow the preparation of financial statements in accordance with GAAP.

31

--------------------------------------------------------------------------------






(b)Permit, and cause each other Loan Party to permit, at any time and with
reasonable prior notice, the Agent, the Lender, or any representative of the
foregoing to: (i) inspect (at the sole expense of the Borrower), the properties
and operations of such Loan Party; (ii) visit any or all of its offices, to
discuss its financial matters with its directors or officers and its independent
auditors, if any (and the Borrower hereby authorizes such independent auditors,
if any, to discuss such financial matters with the Lender or the Agent or any
representative thereof), (iii) examine (and, at the expense of the Borrower or
the applicable Loan Party, photocopy extracts from) any of its books or other
records; and (iv)(A) inspect (at the sole expense of the Borrower) the
Collateral and other tangible assets of such Loan Party, (B) perform appraisals
of the equipment of such Loan Party, and (C) inspect, audit, check and make
copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
any Collateral, for purposes of or otherwise in connection with conducting a
review, audit or appraisal of such books and records. If an Event of Default has
occurred and is continuing, the Agent, the Lender, or any representative of the
foregoing may take any of the actions specified in clauses (i) through (iv) of
this Section 6.2(b) without notice to the Borrower.


6.3    Maintenance of Property; Insurance.
(a)Keep, and cause each other Loan Party and each of its Subsidiaries to keep,
all property useful and necessary in the business of the Borrower, such other
Loan Party or such Subsidiary in good working order and condition, ordinary wear
and tear excepted, and maintain, and cause each other Loan Party to maintain,
its Intellectual Property in accordance with the provisions of the Collateral
Documents.
(b)Maintain, and cause each other Loan Party and each of its Subsidiaries to
maintain, with responsible insurance companies, such insurance coverage as shall
be required by all laws, governmental regulations and court decrees and orders
applicable to it and such other insurance, to such extent and against such
hazards and liabilities, as is customarily maintained by companies similarly
situated; provided that in any event, such insurance shall insure against all
risks and liabilities of the type insured against as of the Closing Date and
shall have insured amounts no less than, and deductibles no higher than, those
amounts provided for as of the Closing Date. Upon request of the Agent or the
Lender, the Borrower shall furnish to the Agent or such Lender a certificate
setting forth in reasonable detail the nature and extent of all insurance
maintained by the Borrower and each other Loan Party. The Borrower shall cause
each issuer of an insurance policy to provide the Agent with an endorsement (i)
showing the Agent as a lenders’ loss payee with respect to each policy of
property or casualty insurance and naming the Agent as an additional insured
with respect to each policy of liability insurance, (ii) providing that 30 days’
notice will be given to the Agent prior to any cancellation of such policy and
(iii) acceptable in all other respects to the Agent. The Borrower shall execute
and deliver to the Agent, upon request of the Agent, a collateral assignment, in
form and substance satisfactory to the Agent, of each business interruption
insurance policy and key man life insurance policy maintained by the Loan
Parties.
(c)Unless the Borrower provides the Agent with evidence of the continuing
insurance coverage required by this Agreement, the Agent may purchase insurance
(to the extent of such insurance coverage as shall be required by clause (b)
above) at

32

--------------------------------------------------------------------------------




the Borrower’s expense to protect the Agent’s and the Lender’s interests in the
Collateral. This insurance may, but need not, protect the Borrower’s and each
other Loan Party’s interests. The coverage that the Agent purchases may, but
need not, pay any claim that is made against the Borrower or any other Loan
Party in connection with the Collateral. The Borrower may later cancel any
insurance purchased by the Agent, but only after providing the Agent with
evidence that the Borrower has obtained the insurance coverage required by this
Agreement. If the Agent purchases insurance for the Collateral, as set forth
above, the Borrower will be responsible for the costs of that insurance,
including interest and any other charges that may be imposed with the placement
of the insurance, until the effective date of the cancellation or expiration of
the insurance and the costs of the insurance may be added to the principal
amount of the Loan owing hereunder.
(d)Each Loan Party and each of its Subsidiaries shall: (i) use commercially
reasonable efforts to protect, defend and maintain the validity and
enforceability of its Intellectual Property that is material to its business;
(ii) promptly advise the Agent in writing of material infringement of which it
is aware by a third party of its Intellectual Property; and (iii) not allow any
Intellectual Property material to its business to be abandoned, forfeited or
dedicated to the public without the Agent’s prior written consent.


6.4    Compliance with Laws and Contractual Obligations; Payment of Taxes and
Liabilities. (a) Comply, and cause each other Loan Party and each of its
Subsidiaries to comply, with all Applicable Laws, rules, regulations, decrees,
orders, judgments, licenses and permits and all indentures, agreements and other
instruments binding upon it or its property, except where failure to comply
could not reasonably be expected to have a Material Adverse Effect; (b) without
limiting clause (a) above, ensure, and cause each other Loan Party and each of
its Subsidiaries to ensure, that no person who owns a controlling interest in or
otherwise controls a Loan Party or one of its Subsidiaries is or shall be (i)
listed on the Specially Designated Nationals and Blocked Person List maintained
by OFAC, Department of the Treasury, and/or any other similar lists maintained
by OFAC pursuant to any authorizing statute, Executive Order or regulation or
(ii) a person designated under Section 1(b), (c) or (d) of Executive Order
13224, any related enabling legislation or any other similar Executive Orders;
(c) without limiting clause (a) above, comply and cause each other Loan Party
and each of its Subsidiaries to comply, with all applicable Bank Secrecy Act and
anti-money laundering laws and regulations; and (d) timely prepare and file all
Tax Returns required to be filed by Applicable Law and pay, and cause each other
Loan Party and each of its Subsidiaries to pay, prior to delinquency, all Taxes
against it or any of its property, as well as claims of any kind which, if
unpaid, could become a Lien on any of its property; provided that the foregoing
shall not require the Borrower, any other Loan Party or any of their
Subsidiaries to pay any such Tax or charge so long as it shall promptly contest
the validity thereof in good faith by appropriate proceedings and shall set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.


6.5    Maintenance of Existence. Maintain and preserve, and (subject to Section
7.4) cause each other Loan Party and each of its Subsidiaries to maintain and
preserve, (a) its existence and good standing (as applicable) in the
jurisdiction of its organization and (b) its qualification to do business and
good standing (as applicable) in each jurisdiction where the nature of its
business makes such qualification necessary.

33

--------------------------------------------------------------------------------






6.6    Environmental Matters. If any release or disposal of Hazardous Substances
shall occur or shall have occurred on or from any real property or any other
assets of any Loan Party or any of its Subsidiaries, cause, or direct the
applicable Loan Party or Subsidiary to cause, the prompt containment and removal
of such Hazardous Substances and the remediation of such real property or other
assets as is necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, the Borrower shall, and shall cause each other Loan Party and
Subsidiary to, comply with each Applicable Law and judicial or administrative
order requiring the performance at any real property by any Loan Party or any of
its Subsidiaries of activities in response to the release or threatened release
of a Hazardous Substance. If any violation of any Environmental Law shall occur
or shall have occurred at any real property or any other assets of any Loan
Party or any of its Subsidiaries or otherwise in connection with their
operations, cause, or direct the applicable Loan Party or Subsidiary to cause,
the prompt correction of such violation.


6.7    Further Assurances.
(a)Further Assurances. Promptly upon request by the Agent, the Loan Parties
shall (and, subject to the limitations hereinafter set forth, shall cause each
of their Subsidiaries to) take such additional actions as the Agent may
reasonably require from time to time in order (i) to subject to the Liens
created by any of the Collateral Documents any of the properties, rights or
interests, whether now owned or hereafter acquired, covered or intended to be
covered by any of the Collateral Documents, (ii) to perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, and (iii) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agent and the Lender the
rights granted or now or hereafter intended to be granted to the Agent and the
Lender under any Loan Document or under any other document executed in
connection therewith.
(b)Additional Subsidiaries. Without limiting the generality of the foregoing and
except as otherwise approved in writing by the Lender, the Loan Parties shall
cause each of their Subsidiaries other than CFCs to the extent a guaranty of the
Obligation by such CFCs could reasonably be expected to result in a material
adverse tax consequence for Borrower under Section 956 of the IRC, including,
within ten (10) days of such formation or acquisition, any such Subsidiary
formed or acquired after the Closing Date, to guaranty the Obligations and cause
each such Subsidiary to grant to the Agent, for the benefit of the Agent and the
Lender, a security interest in, subject to the limitations set forth herein or
set forth in the Guarantee and Collateral Agreement, all of such Subsidiary’s
property to secure such guaranty, in each case pursuant to the execution and
delivery of a joinder to the Security Agreement and such other documents as may
be reasonably requested, each in form and substance reasonably satisfactory to
the Agent. Furthermore and except as otherwise approved in writing by the
Lender, the Borrower shall, and shall cause each of its Subsidiaries to, pledge
(with respect to any Subsidiary formed or acquired after the Closing Date,
within ten (10) days of such formation or acquisition) (i) all of the Capital
Stock of each of its Subsidiaries that are not CFCs and (ii)(A) all of the
nonvoting Capital Stock of each of its Subsidiaries that are CFCs, and (B) 65%
of the voting Capital Stock of each of its Subsidiaries that are CFCs if the
pledge of a greater percentage of such voting Capital Stock could reasonably be
expected to result in a material

34

--------------------------------------------------------------------------------




adverse tax consequence for Borrower under Section 956 of the IRC (and 100% of
such voting Capital Stock if no such material adverse tax consequence could
reasonably be expected), to the Agent, for the benefit of the Lender, to secure
the Obligations, in each case pursuant to documents in form and substance
reasonably satisfactory to the Agent. In connection with each pledge of Capital
Stock that is certificated, as promptly as practicable, the Borrower and each
Subsidiary shall deliver, or cause to be delivered, to the Agent, irrevocable
proxies and stock powers and/or assignments, as applicable, duly executed in
blank, in each case pursuant to documents in form and substance satisfactory to
the Agent.
(c)Collateral Access Agreements. The Borrower and each Loan Party shall be under
an ongoing obligation to obtain a Collateral Access Agreement from the lessor of
each leased property and bailee in possession of any Collateral with a book
value in excess of $[   ] with respect to each location in the United States
where any Collateral is stored or located, which Collateral Access Agreement
shall be in form and substance reasonably satisfactory to the Agent.
(d)Intellectual Property. Without limiting the requirements of the Collateral
Documents, in the event that any Loan Party shall acquire, develop, or otherwise
obtain, register or seek to register any Patent, Copyright, Trademark, or other
Intellectual Property with any United States Governmental Authority, or obtain,
register or seek to register any application for, or license in respect of, any
of the foregoing, the Borrower shall notify the Agent thereof within five (5)
Business Days thereof and shall promptly thereafter execute and deliver to the
Agent, for the benefit of the Lender, such Intellectual Property security
agreements, other Collateral Documents or other documents as the Agent may
request in order to secure and perfect the security interest in respect of such
Intellectual Property.


6.8    Conference Calls. After delivery of the financial statements pursuant to
Sections 6.1.1 and 6.1.2, at the request of the Agent, cause its chief financial
officer to participate in conference calls with the Agent and the Lender to
discuss, among other things, the financial condition of the Loan Parties and any
financial or earnings reports.


6.9    Board Observation Rights. With respect to each meeting of the board of
directors of the Borrower, Borrower shall (i) provide reasonable prior notice of
the date and time of such meeting to the Agent, (ii) reasonably in advance of
such meeting, deliver to Agent any and all materials provided to the board of
directors in connection with such meeting, and (iii) permit representatives of
the Agent (at the sole expense of the Borrower) to attend such meeting either
telephonically or in person, as may be determined by the Agent in its sole
discretion.


6.10    Internal Controls. Borrower will maintain internal controls over
financial reporting that are no less effective in maintaining control over
financial reporting than those in effect on the Closing Date.


6.11    [Tranche Two Milestone Notice. As promptly as practicable and in any
event within one (1) Business Day after the occurrence of the Tranche Two
Milestone, Borrower shall deliver to Agent (i) the Tranche Two Milestone Notice
and (ii) a certificate of the Borrower signed by the chief financial officer of
the Borrower certifying as to the occurrence of the Tranche Two Milestone.]

35

--------------------------------------------------------------------------------








6.12    Post-Closing Covenants. Within [   ] days after the Closing Date
(subject to extension by the Agent in its sole discretion), the Loan Parties
shall [    ].


Section 7.    Negative Covenants.
Until the Obligations are Paid in Full, each Loan Party agrees that, unless at
any time the Agent, on behalf of the Lender, shall otherwise expressly consent
in writing (such consent to be withheld in the Lender’s sole discretion), it
will:


7.1    Debt. Not, and not suffer or permit any Loan Party or any other
Subsidiary, to, create, incur, assume or suffer to exist any Debt, except:
(a)Obligations under this Agreement and the other Loan Documents;
(b)Debt in respect of Capital Leases and purchase money Debt, in each case
incurred for the purpose of financing all or any part of the cost of acquiring,
repair, construction or improvement of fixed or capital assets; provided that
the aggregate principal amount of all such Debt at any time outstanding shall
not exceed $[ ];
(c)(i) Debt of the Borrower to any Loan Party that is a Wholly-Owned Subsidiary
of the Borrower or Debt of any Loan Party that is a Wholly-Owned Subsidiary of
the Borrower to the Borrower or another Loan Party that is a Wholly-Owned
Subsidiary of the Borrower; provided that all such Debt in this clause (i) shall
be evidenced by a global intercompany demand note in form and substance
satisfactory to the Agent and pledged and delivered to the Agent pursuant to the
applicable Collateral Document as additional collateral security for the
Obligations, and the obligations under such demand note shall be subordinated to
the Obligations hereunder in a manner satisfactory to the Agent; (ii) Debt of a
Loan Party to a non-Loan Party permitted by Section 7.10(a)(ii); and (iii) Debt
of any Wholly-Owned Subsidiary of the Borrower that is not a Loan Party to
another Wholly-Owned Subsidiary of the Borrower that is not a Loan Party;
(d)Debt existing as of the Closing Date and described in Section 7.1 of the
Disclosure Letter, and any Permitted Refinancing thereof;
(e)Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 7.4;
(f)Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Debt is extinguished within two
(2) Business Days of notice to the Borrower or the relevant Subsidiary of its
incurrence; and
(g)guaranties by the Borrower of the Debt of any Loan Party that is a
Wholly-Owned Subsidiary of the Borrower or guaranties by any Subsidiary thereof
of the Debt of the Borrower in each case so long as such Debt is otherwise
permitted under Section 7.1(a) or (b).

36

--------------------------------------------------------------------------------








7.2    Liens. Not, and not suffer or permit any Loan Party or any other
Subsidiary to, create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:
(a)Liens arising under the Loan Documents;
(b)Liens for Taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty, or being diligently contested in good faith
by appropriate proceedings and for which it maintains adequate reserves in
accordance with GAAP and the execution or other enforcement of which is
effectively stayed;
(c)(i) Liens of carriers, warehousemen, mechanics, customs brokers, landlords
and materialmen and other similar Liens imposed by law and (ii) Liens consisting
of pledges or deposits incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations for sums not overdue or being diligently contested in
good faith by appropriate proceedings and not involving any deposits or advances
or borrowed money or the deferred purchase price of property or services and, in
each case, for which it maintains adequate reserves in accordance with GAAP and
the execution or other enforcement of which is effectively stayed;
(d)Liens existing as of the Closing Date and described in Section 7.2 of the
Disclosure Letter;
(e)Liens securing Debt permitted by Section 7.1(b); provided, however, that any
such Lien (i) attaches only to the property being leased or financed and any
accessions thereto and proceeds thereof and (ii) attaches to such property
within 30 days of the acquisition thereof and attaches solely to the property so
acquired and any accessions thereto and proceeds thereof;
(f)attachments, appeal bonds, judgments and other similar Liens in connection
with judgments the existence of which do not constitute an Event of Default;
(g)easements, encroachments, rights of way, leases, subleases, restrictions,
minor defects or irregularities in title and other similar Liens not interfering
in any material respect with the ordinary conduct of the business of the
Borrower or any Subsidiary;
(h)any interest or title of a lessor or sublessor under any lease (other than a
Capital Lease) or of a licensor or sublicensor under any license, in each case
permitted by this Agreement;
(i)leases, licenses, subleases or sublicenses granted to third parties in the
ordinary course of business which do not interfere in any material respect with,
or materially detract from the value of, the business of the Borrower and its
Subsidiaries, taken as a whole;

37

--------------------------------------------------------------------------------






(j)Liens arising from precautionary uniform commercial code financing statements
filed under any lease (other than a Capital Lease) permitted by this Agreement;
(k)bankers’ liens, rights of setoff and Liens in favor of financial institutions
incurred in the ordinary course of business arising in connection with deposit
accounts or securities accounts held at such institutions solely to secure
payment of fees and similar costs and expenses; and
(l)the replacement, extension or renewal of any Lien permitted by clause (d)
above upon or in the same property subject thereto arising out of the Permitted
Refinancing of the Debt secured thereby.


7.3    Restricted Payments. Not, and not suffer or permit any Loan Party or any
other Subsidiary to, (i) declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any Capital Stock, (ii) purchase, redeem or otherwise acquire for
value any Capital Stock now or hereafter outstanding or (iii) make any payment
or prepayment of principal of, premium, if any, interest, fees, redemption,
exchange, purchase, retirement, defeasance, sinking fund or similar payment with
respect to, Debt that is subordinated by its terms to the payment of the
Obligations (the items described in clauses (i), (ii) and (iii) above are
referred to as “Restricted Payments”), except:
(a)any Subsidiary of the Borrower may declare and pay dividends to, repay
intercompany debt owed to, and make internal profit-sharing payments to, (i) the
Borrower, (ii) any other Loan Party that is a Wholly-Owned Subsidiary of the
Borrower or (iii) so long as such Subsidiary is not a Loan Party, any other
Subsidiary of the Borrower that is not a Loan Party;
(b)the Borrower may make repurchases from any former employee, director or
officer (or the assigns, estate, heirs or current or former spouses thereof)
upon the death, disability or termination of employment of such employee,
director or officer provided such repurchases do not exceed $[   ] in the
aggregate during the term of this Agreement; and
(c)the Borrower may make cash payments in lieu of the issuance of fractional
shares upon such conversion or in connection with the exercise of warrants or
similar securities.


7.4    Mergers; Consolidations; Asset Sales


(a)Not, and not suffer or permit any Loan Party or any other Subsidiary to, be a
party to any merger, consolidation or amalgamation, except for any such merger
or consolidation (i) of any Subsidiary of the Borrower into (A) the Borrower (so
long as the Borrower survives such merger), (B) any Loan Party that is a
Wholly-Owned Subsidiary of the Borrower, as applicable (so long as such Loan
Party that is a Wholly-Owned Subsidiary survives such merger), or (C) so long as
such Subsidiary is not a Loan Party, any Wholly-Owned Subsidiary of the Borrower
that is not a Loan Party, or (ii) in which the Obligations shall be Paid in Full
prior to or concurrently with the consummation of such transaction.

38

--------------------------------------------------------------------------------






(b)Not, and not suffer or permit any Loan Party or any other Subsidiary to,
sell, transfer, dispose of, convey, lease or license any of its assets
(including Intellectual Property) or the Capital Stock of any Loan Party or any
other Subsidiary, or sell or assign with or without recourse any receivables
(any such transaction, a “Disposition”), except:
i.Dispositions of inventory, worn-out or surplus equipment, all in the ordinary
course of business;
ii.the abandonment or other Disposition of Intellectual Property that is no
longer useful or material to the conduct of the business of the Loan Parties;
iii.Dispositions of cash and Cash Equivalent Investments;
iv.licenses, sublicenses, leases or subleases (including any license or
sublicense of Intellectual Property) granted to third parties in the ordinary
course of business not interfering with the business of the Loan Parties in any
material respect;
v.the granting of Liens permitted under Section 7.2, Restricted Payments
permitted by Section 7.3, transactions permitted by Section 7.4(a) and
Investments permitted by Section 7.10; and
vi.Dispositions as a result of any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Loan Party; provided that the proceeds thereof
are promptly applied to replace such assets.


7.5    Modification of Organizational Documents. Not waive, amend or modify, and
not suffer or permit any waiver, amendment or modification of, any term of the
charter, limited liability company agreement, partnership agreement, articles of
incorporation, by-laws or other organizational documents of any other Loan Party
or any Subsidiary, in each case except for those amendments and modifications
that do not materially adversely affect the interests of the Agent or the Lender
under the Loan Documents or in the Collateral (it being understood and agreed
that any adverse impact on the effectiveness or validity of any Collateral
Document or the Liens granted to the Agent thereunder shall each be deemed to
materially adversely affect such interests of the Agent and the Lender).


7.6    Use of Proceeds. Not use the proceeds of the Loan for any purposes other
than solely as expressly provided in Section 2.1.2.


7.7    Transactions with Affiliates. Not, and not suffer or permit any Loan
Party or any other Subsidiary to, enter into any transaction or arrangement with
any Affiliate of the Borrower, of any such Loan Party or of any such Subsidiary,
except:
(a)Restricted Payments permitted by Section 7.3, intercompany loans among Loan
Parties permitted by Section 7.1(c), transactions permitted by Section 7.4(a)
and Investments permitted by Section 7.10(a) and (b);

39

--------------------------------------------------------------------------------






(b)in the ordinary course of business and pursuant to the reasonable
requirements of the business of such Loan Party or such Subsidiary; provided
that, in the case of this clause (b), such transaction shall be upon fair and
reasonable terms no less favorable to such Loan Party or such Subsidiary than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of the Borrower or such Subsidiary and which are disclosed in writing
to the Agent prior to such transaction;
(c)payment of compensation and benefits (including customary indemnities) to
officers, directors and employees of the Loan Parties or another Subsidiary for
actual services rendered to the Loan Parties or such Subsidiary in the ordinary
course of business; and
(d)Investments permitted pursuant to Section 7.10(h) and (i).
7.8    Inconsistent Agreements. Not, and not suffer or permit any other Loan
Party or any other Subsidiary to, enter into any agreement containing any
provision which would (i) be violated or breached by any borrowing by the
Borrower hereunder or by the performance by the Borrower or any other Loan Party
of any of its Obligations hereunder or under any other Loan Document, (ii)
prohibit the Borrower or any other Loan Party from granting to the Agent and the
Lender a Lien on any of its assets that constitute Collateral or prohibit any
other Subsidiary from granting to the Agent and the Lender a Lien on any of its
assets or (iii) other than pursuant to the Loan Documents, create or permit to
exist or become effective any encumbrance or restriction on the ability of any
other Subsidiary to (x) pay dividends or make other distributions to the
Borrower or any Wholly-Owned Subsidiary, or pay any Debt owed to the Borrower or
any Wholly-Owned Subsidiary, (y) make loans or advances to the Borrower or any
Wholly-Owned Subsidiary or (z) transfer any of its assets or properties to the
Borrower or any Wholly-Owned Subsidiary, except, in the case of clause (ii) and
(iii) above: (a) negative pledges and restrictions on Liens in favor of any
holder of Debt permitted under Section 7.1(b) but solely to the extent any
negative pledge or limitation on Liens relates to the property that is the
subject of such Debt and the proceeds and products thereof, (b) customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (c) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, and (d) prohibitions and
limitations that exist pursuant to Applicable Law.


7.9    Business Activities. Not, and not suffer or permit any Loan Party to,
engage in any line of business other than the businesses engaged in on the
Closing Date and businesses directly related thereto. As of the Closing Date,
the Borrower, the other Loan Parties and any other Subsidiary thereof engage in
the business of the development, manufacture, sale and distribution of [    ].


7.10    Investments. Not, and not suffer or permit any Loan Party or any other
Subsidiary to, make or permit to exist, any Investment in any other Person,
except the following:
(a)Investments (i) between or among the Borrower and the Loan Parties that are
Wholly-Owned Subsidiaries; (ii) by Subsidiaries that are not Loan Parties in
Loan Parties; provided that such Investments permitted by this clause (ii) shall
be limited to

40

--------------------------------------------------------------------------------




unsecured Debt subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of a subordination agreement acceptable to
Agent; and (iii) by Subsidiaries that are not Loan Parties in Subsidiaries that
are not Loan Parties;
(b)Investments constituting Debt permitted by Section 7.1(c);
(c)Contingent Obligations constituting Debt permitted by Section 7.1;
(d)Cash Equivalent Investments;
(e)Investments existing as of the Closing Date and set forth in Section 7.10 of
the Disclosure Letter;
(f)extensions of trade credit in the ordinary course of business;
(g)notes payable, or stock or other securities issued by an account debtor
pursuant to settlement in the ordinary course of business of such account
debtor’s accounts receivable owing to the Borrower or its Subsidiaries;
(h)loans or advances to employees, officers and directors of a Loan Party for
reasonable travel and entertainment expenses and reasonable relocation costs and
expenses and other ordinary business purposes; provided, however, that the
aggregate outstanding principal amount of all loans and advances permitted
pursuant to this clause (g) shall not exceed $[ ] at any time; and
(i)Investments consisting of non-cash loans to employees, officers, directors or
consultants for the purpose of purchasing Capital Stock in the Borrower so long
as the proceeds of such loans are used entirely to pay the purchase price of
such Capital Stock.


7.11    Fiscal Year. Not, and not suffer or permit any other Loan Party to,
change its Fiscal Year.


7.12    Deposit Accounts and Securities Accounts. Not, and not suffer or permit
any Loan Party to, maintain or establish any deposit account or securities
account other than the deposit accounts and securities accounts set forth in
Section 7.12 of the Disclosure Letter without prior written notice to the Agent
and unless the Agent, the Borrower or such other Loan Party and the bank or
securities intermediary at which such deposit account or securities account, as
applicable, is to be opened or maintained enter into a Control Agreement
regarding such deposit account or securities account, as applicable, on terms
satisfactory to the Agent.


7.13    Sale-Leasebacks. Not and not suffer or permit any Loan Party or any
other Subsidiary to, engage in a sale leaseback, synthetic lease or similar
transaction involving any of its assets.

41

--------------------------------------------------------------------------------








7.14    Hazardous Substances. Not, and not suffer or permit any other Loan Party
or any of its Subsidiaries to, cause or suffer to exist any release of any
Hazardous Substances at, to or from any real property owned, leased, subleased
or otherwise operated or occupied by any Loan Party or any of its Subsidiaries
that would violate any Environmental Law, form the basis for any Environmental
Claims or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Loan Party), other than such violations,
Environmental Claims and effects that would not, in the aggregate, be reasonably
be expected to have a Material Adverse Effect. Notwithstanding the foregoing,
under no circumstances will any Loan Party cause or suffer to exist any disposal
of any Hazardous Substances at, on, under or in any real property owned, leased,
subleased, or otherwise operated or occupied by any Loan Party.


7.15    ERISA Liability. Not suffer or permit any liability under ERISA and the
sponsorship of any “pension plan” or any liability subject to Title IV of ERISA.


7.16    Liquidity. Not suffer or permit Liquidity to be less than $[    ] at any
time.


Section 8.    Events Of Default; Remedies.


8.1    Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:


8.1.1    Non-Payment of Credit Agreement. Any default in the payment when due of
the principal of any Loan or of any interest, fee, or other amount payable
hereunder, including any payment in respect of any amount due under any other
Loan Document, shall occur.


8.1.2    No Default Under Other Debt; Material Contracts


(a)Any default shall occur under the terms applicable to any Debt (other than
the Obligations) of any Loan Party or any of its Subsidiaries having an
aggregate principal amount (for all such Debt so affected and including undrawn
committed or available amounts and amounts owing to all creditors under any
combined or syndicated credit arrangement) exceeding $[    ] and such default
shall result in the acceleration of the maturity of such Debt or permit the
holder or holders thereof, or any trustee or agent for such holder or holders,
to cause such Debt to become due and payable (or require the Borrower, any other
Loan Party or any of their Subsidiaries to purchase or redeem such Debt or post
cash collateral in respect thereof) prior to its expressed maturity.
(b)Any breach or non-performance of, or any default under, any material
agreement, indenture, instrument or other document of any Loan Party or any of
its Subsidiaries shall have occurred.


8.1.3    Bankruptcy; Insolvency. (i) Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; (ii) any Loan Party or any of its Subsidiaries
commences any case, proceeding or other action (x) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief

42

--------------------------------------------------------------------------------




entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (y)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(iii) there shall be commenced against any Loan Party or any of its Subsidiaries
any case, proceeding or other action of a nature referred to in clause (ii)
above that (x) results in the entry of an order for relief or any such
adjudication or appointment or (y) remains undismissed or undischarged for a
period of 60 days; (iv) there shall be commenced against any Loan Party or any
of its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; (v) any Loan Party shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (ii), (iii) or (iv) above;
or (vi) any Loan Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors.


8.1.4    Non-Compliance with Loan Documents. (a) Failure by any Loan Party or
any of its Subsidiaries to comply with or to perform any covenant set forth in
Sections 6.1, 6.4, 6.5, 6.6, 6.8, 6.9, 6.10 and 7; or (b) failure by any Loan
Party to comply with or to perform any other provision of this Agreement or any
other Loan Document applicable to it (and not constituting an Event of Default
under any other provision of this Section 8), and continuance of such failure
described in this clause (b) for 10 days.


8.1.5    Representations; Warranties. Any representation or warranty made by or
in respect of any Loan Party herein or any other Loan Document is breached or is
false or misleading in any material respect (without duplication of any
materiality qualifier contained therein), or any schedule, certificate,
financial statement, report, notice or other writing furnished by or on behalf
of any Loan Party to the Agent or the Lender in connection herewith is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified.


8.1.6    Judgments


(a)Final judgments which exceed an aggregate of $[   ] shall be rendered against
any Loan Party or any of its Subsidiaries and shall not have been paid,
discharged or vacated or had execution thereof stayed pending appeal within 30
days after entry or filing of such judgments; or
(b)One or more non-monetary judgments, orders or decrees shall be rendered
against any one or more of the Loan Parties or any of their respective
Subsidiaries which has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and there shall be
any period of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect.


8.1.7    Invalidity of Collateral Documents. Any Collateral Document shall cease
to be in full force and effect; or any Loan Party or other grantor or pledgor
(or any

43

--------------------------------------------------------------------------------




Person by, through or on behalf of any Loan Party, grantor or pledgor) shall
contest in any manner the validity, binding nature or enforceability of any
Collateral Document.


8.1.8    Invalidity of Subordination Provisions. Any subordination provision in
any document or instrument governing Debt that is intended to be subordinated to
the Obligations or any subordination provision in any subordination agreement
that relates to any such Debt, or any subordination provision in any guaranty by
any Loan Party of any such Debt, shall cease to be in full force and effect, or
any Person (including the holder of any applicable Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.


8.1.9    Change of Control. (a) A Change of Control shall occur, or (b) a
“Change of Control” or other similar event shall occur, as defined in, or under,
any indenture, agreement, instrument or other documentation.


8.2    Remedies. If any Event of Default described in Section 8.1.3 shall occur,
the Loan and all other Obligations shall become immediately due and payable and
all outstanding Commitments shall terminate, all without presentment, demand,
protest or notice of any kind; and, if any other Event of Default shall occur
and be continuing, the Agent may, and upon the written request of the Lender
shall, declare all or any part of the Loan and other Obligations to be due and
payable and/or all or any part of the Commitments then outstanding to be
terminated, whereupon the Loan and other Obligations shall become immediately
due and payable (in whole or in part, as applicable), and such Commitments shall
immediately terminate (in whole or in part, as applicable), all without
presentment, demand, protest or notice of any kind. Any cash collateral
delivered hereunder shall be applied by the Agent to any remaining Obligations
and any excess remaining after the Obligations shall have been Paid in Full
shall be delivered to the Borrower or as a court of competent jurisdiction may
elect. Upon the declaration of the Obligations to be, or the Obligations
becoming, due and payable pursuant to this Section 8.2 such Obligations shall
bear interest at the Default Rate as provided in Section 2.3.1.


Section 9.    The Agent.


9.1    Appointment; Authorization. Lender hereby irrevocably appoints,
designates and authorizes the Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duty or responsibility except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with the Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.


9.2    Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent

44

--------------------------------------------------------------------------------




shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.


9.3    Limited Liability. None of the Agent or any of its directors, officers,
employees or agents shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except to the extent
resulting from its own gross negligence or willful misconduct as determined in a
final non-appealable judgment by a court of competent jurisdiction), or (b) be
responsible in any manner to the Lender for any recital, statement,
representation or warranty made by any Loan Party or Affiliate of any Loan
Party, or any officer thereof, contained in this Agreement or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (or the creation, perfection or priority of any Lien or security
interest therein), or for any failure of any Loan Party or any other party to
any Loan Document to perform its Obligations hereunder or thereunder. The Agent
shall not be under any obligation to the Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or Affiliate of any Loan Party.


9.4    Successor Agent. The Agent may resign as the Agent at any time upon 10
days’ prior notice to the Lender. If the Agent resigns under this Agreement, the
Lender shall, with (so long as no Event of Default has occurred and is
continuing) the consent of the Borrower (which shall not be unreasonably
withheld or delayed), appoint a successor agent for the Lender. If no successor
agent is appointed prior to the effective date of the resignation of the Agent,
the Agent may appoint, on behalf of the Lender after consulting with the Lender
and (so long as no Event of Default has occurred and is continuing) the
Borrower, a successor agent. Upon the acceptance of its appointment as successor
agent hereunder, such successor agent shall succeed to all the rights, powers
and duties of the retiring Agent and the term “the Agent” shall mean such
successor agent, and the retiring Agent’s appointment, powers and duties as the
Agent shall be terminated. After the Agent’s resignation hereunder as the Agent,
the provisions of this Section 9 and Sections 10.4 and 10.5 shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Agent under this Agreement. If no successor agent has accepted
appointment as the Agent by the date which is 30 days following a retiring the
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lender shall perform all of the
duties of the Agent hereunder until such time as the Lender shall appoint a
successor agent as provided for above.


9.5    Collateral Matters. Lender irrevocably authorizes the Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Agent under any Collateral Document (i) when all Obligations have been Paid in
Full; (ii) constituting property sold or to be sold or disposed of as part of or
in connection with any sale or other disposition permitted hereunder (it being
agreed and understood that the Agent may conclusively rely without further
inquiry on a certificate of an officer of the Borrower as to the sale or other
disposition of property being made in compliance with this Agreement); or (iii)
subject to Section 10.1, if approved, authorized or ratified in writing by the
Lender. The Agent shall have the right, in

45

--------------------------------------------------------------------------------




accordance with the Collateral Documents, to sell, lease or otherwise dispose of
any Collateral for cash, credit or any combination thereof, and the Agent may
purchase any Collateral at public or, if permitted by law, private sale and, in
lieu of actual payment of the purchase price, may credit bid and setoff the
amount of such price against the Obligations.


9.6    Collateral Agent. Lender hereby appoints PDL BioPharma, Inc. as its
collateral agent under the Guarantee and Collateral Agreement and agrees that in
so acting PDL BioPharma, Inc. will have all the rights, protections,
exculpations, indemnities and other benefits provided to PDL BioPharma, Inc.
under this Section 9 hereof, and authorizes and directs PDL BioPharma, Inc. to
take or refrain from taking any and all action that it deems necessary or
advisable in fulfilling its role as Collateral Agent under the Guarantee and
Collateral Agreement.


Section 10.    Miscellaneous.


10.1    Waiver; Amendments. No delay on the part of the Agent or the Lender in
the exercise of any right, power or remedy shall operate as a waiver thereof,
nor shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement, the Notes or any of the other Loan
Documents (or any subordination and intercreditor agreement or other
subordination provisions relating to any other Debt) shall in any event be
effective unless the same shall be in writing and approved by the Agent and the
Lender, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No provision of Section 9 or other provision of this Agreement affecting
the Agent in its capacity as such shall be amended, modified or waived without
the consent of the Agent.


10.2    Notices. All notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown on
Annex I or at such other address as such party may, by written notice received
by the other parties, have designated as its address for such purpose. Notices
sent by facsimile or other electronic transmission shall be deemed to have been
given when sent; notices sent to the Borrower by mail shall be deemed to have
been given three (3) Business Days after the date when sent by registered or
certified mail, postage prepaid; and notices sent by hand delivery or overnight
courier service shall be deemed to have been given when received.


10.3    Costs; Expenses. The Borrower agrees to pay on demand (a) all reasonable
out-of-pocket costs and expenses of the Agent and the Lender (including Legal
Costs) in connection with the administration (including perfection and
protection of Collateral subsequent to the Closing Date) of this Agreement, the
other Loan Documents and all other documents provided for herein or delivered or
to be delivered hereunder or in connection herewith (including any proposed or
actual amendment, supplement or waiver to any Loan Document), and (b) all costs
and expenses (including Legal Costs) incurred by the Agent and the Lender in
connection with the collection of the Obligations and enforcement of this
Agreement, the other Loan Documents or any such other documents. All Obligations
provided for in this Section 10.3 shall survive repayment of the Loan,
cancellation of the Notes and termination of this Agreement.

46

--------------------------------------------------------------------------------








10.4    Indemnification by the Borrower. In consideration of the execution and
delivery of this Agreement by the Agent and the Lender and the agreement to
extend the Commitments provided hereunder, the Borrower hereby agrees to
indemnify, exonerate and hold the Agent, the Lender and each of the officers,
directors, employees, Affiliates, controlling persons, advisors and agents of
the Agent and the Lender (each, a “Lender Party”) free and harmless from and
against any and all actions, causes of action, suits, losses, liabilities
(including, without limitation, strict liabilities), obligations, damages,
penalties, judgments, fines, disbursements, expenses and costs, including Legal
Costs (collectively, the “Indemnified Liabilities”), incurred by the Lender
Parties or asserted against the Lender Party by any Person (including in
connection with any action, suit or proceeding brought by any Holder, the
Borrower, any other Loan Party or any Lender Party) as a result of, or arising
out of, or relating to the execution, delivery, performance, administration or
enforcement of this Agreement or any other Loan Document, the use of proceeds of
the Loans, or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Loan Party, except to the
extent any such Indemnified Liabilities result from the applicable Lender
Party’s own gross negligence or willful misconduct, in each case as determined
by a court of competent jurisdiction in a final, non-appealable determination.
If and to the extent that the foregoing undertaking may be unenforceable for any
reason, the Borrower hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under Applicable Law. All Obligations provided for in this Section
10.4 shall survive repayment of the Loan, cancellation of the Notes, any
foreclosure under, or any modification, release or discharge of, any or all of
the Collateral Documents and termination of this Agreement.


10.5    Marshaling; Payments Set Aside. Neither the Agent nor the Lender shall
be under any obligation to marshal any assets in favor of the Borrower or any
other Person or against or in payment of any or all of the Obligations. To the
extent that the Borrower or any other Loan Party makes a payment or payments to
the Agent or the Lender, or the Agent or the Lender enforces its Liens or
exercises its rights of set-off, and such payment or payments or the proceeds of
such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent or the Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any bankruptcy, insolvency or similar proceeding, or otherwise, then (a) to
the extent of such recovery, the obligation hereunder or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred and (b) the Lender severally agrees to pay to the Agent upon demand its
ratable share of the total amount so recovered from or repaid by the Agent to
the extent paid to such Lender.


10.6    Nonliability of the Lender. The relationship between the Borrower on the
one hand and the Lender and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent nor the Lender shall have any fiduciary
responsibility to the Borrower or any other Loan Party. Neither the Agent nor
the Lender undertakes any responsibility to the Borrower or any other Loan Party
to review or inform (including payment of all outstanding principal) the
Borrower or any other Loan Party of any matter in connection with any phase of
the Borrower’s or any other Loan Party’s business or operations. Execution of
this Agreement by the Borrower constitutes a full, complete and irrevocable
release of any and all claims which

47

--------------------------------------------------------------------------------




the Borrower may have at law or in equity in respect of all prior discussions
and understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. Neither the Borrower, the Agent nor the
Lender shall have any liability with respect to, and the Borrower, Agent and
Lender each hereby waives, releases and agrees not to sue for, any special,
indirect, punitive or consequential damages or liabilities.


10.7    Confidentiality. The Agent and the Lender agree to use commercially
reasonable efforts (equivalent to the efforts the Agent or such Lender applies
to maintain the confidentiality of its own confidential information) to maintain
as confidential all information provided to them designated as confidential by
any Loan Party, except that the Agent and the Lender may disclose such
information (a) to Persons employed or engaged by the Agent or such Lender or
any of their Affiliates (including collateral managers of the Lender) in
evaluating, approving, structuring or administering the Loan and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 10.7 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or as reasonably believed by the
Agent or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of the Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Agent or such Lender is a party; (f) to any nationally recognized
rating agency or investor of the Lender that requires access to information
about the Lender’s investment portfolio in connection with ratings issued or
investment decisions with respect to such Lender; (g) that ceases to be
confidential through no fault of the Agent or the Lender (or their Affiliates or
Persons employed by them); or (h) to a Person that is an investor or prospective
investor in the Agent or any of its Affiliates.


10.8    Captions. Captions used in this Agreement are for convenience only and
shall not affect the construction of this Agreement.


10.9    Nature of Remedies. All Obligations of the Borrower and rights of the
Agent and the Lender expressed herein or in any other Loan Document shall be in
addition to and not in limitation of those provided by Applicable Law. No
failure to exercise and no delay in exercising, on the part of the Agent or the
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.


10.10    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by telecopy or electronic transmission of any executed signature page to this
Agreement or any other Loan Document shall constitute effective delivery of such
signature page.

48

--------------------------------------------------------------------------------








10.11    Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.


10.12    Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by the
Borrower of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of the Agent or the Lender


10.13    Successors; Assigns. This Agreement shall be binding upon the Borrower,
each other Loan Party hereto, the Lender and the Agent and their respective
successors and assigns, and shall inure to the benefit of the Borrower, each
other Loan Party party hereto, the Lender and the Agent and the successors and
assigns of the Lender and the Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. The
Borrower and each other Loan Party party hereto may not assign or transfer any
of its rights or Obligations under this Agreement without the prior written
consent of the Agent and the Lender. The Lender may sell, transfer, or assign
any or all of its rights and obligations hereunder to any Person acceptable to
the Lender pursuant to assignment documentation reasonably acceptable to Lender
and such assignee. Such assignee shall be deemed automatically to have become a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to such assignee pursuant to such assignment documentation, shall have
the rights and obligations of a Lender hereunder. The Agent (acting solely for
this purpose as the agent of the Borrower) shall maintain a register for the
recordation of the names and addresses of the Lender and its assignees and
participants, and the amounts of principal and interest owing to any of them
hereunder from time to time (the “Register”). The entries in the Register shall
be conclusive absent manifest error, and the Borrower, Agent, the Lender and its
assignees and participants shall treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement and all references to the Lender in this Agreement shall include
any such assignee of the Lender.


10.14    Governing Law. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).


10.15    Forum Selection; Consent to Jurisdiction; Service of Process. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY

49

--------------------------------------------------------------------------------




COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN
PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH LOAN PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. Each Loan Party hereby appoints CT Corporation
as such Loan Party’s agent where notices and demands to or upon such Loan Party
in respect of this Agreement or any other Loan Document may be served (without
prejudice to the right of the Agent or the Lender to serve process in any other
manner permitted by law). If for any reason such process agent is unable to
serve as such, such Loan Party will within 30 days appoint a substitute process
agent located in the State of New York and give notice of such appointment to
the Agent.


10.16    Waiver of Jury Trial. EACH LOAN PARTY, AGENT AND LENDER HEREBY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.


[signature pages follow]



50

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.
BORROWER:
[             ],
a [ ]






By:____________________________
Name:
Title:
































































Credit Agreement Signature Page

1

--------------------------------------------------------------------------------




PDL BIOPHARMA, INC.,
as the Agent and the Lender






By:_____________________________                
Name: John P. McLaughlin
Title: President and Chief Executive Officer






























































































Credit Agreement Signature Page



2

--------------------------------------------------------------------------------




ANNEX I


Addresses


BORROWER AND THE OTHER LOAN PARTIES


[    ],
as Borrower


Address for Notices:


[ ]






AGENT


PDL BioPharma, Inc.,
as the Agent and the Lender


Address for Notices:
932 Southwood Boulevard
Incline Village, NV 89451
Attention: General Counsel
Telephone: (775) 832-8500
Facsimile: (775) 832-8501







Annex I, Page 1

--------------------------------------------------------------------------------




Exhibit A - Form of Note
See attached.



Exhibit A, Page 1

--------------------------------------------------------------------------------






Exhibit B - Form of Compliance Certificate
See attached.







Exhibit B, Page 1